 
Exhibit 10 (xiii)
 
Confidential treatment requested. Confidential portions of this document have
been redacted and are
subject of a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act
of 1934 and have been filed separately with the Securities and Exchange
Commission.
 
AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 
TECHRX INCORPORATED
 
NDCHEALTH CORPORATION
 
AND
 
NDC ACQUISITION CORP.
 
Dated as of May 28, 2002





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

ARTICLE 1
  
THE MERGER
  
2
    1.1
  
The Merger
  
2
    1.2
  
Effective Time
  
2
    1.3
  
Effect of the Merger on Constituent Corporations
  
3
    1.4
  
Certificate of Incorporation and Bylaws of Surviving Corporation
  
3
    1.5
  
Directors and Officers of Surviving Corporation
  
3
    1.6
  
Effect on Capital Stock
  
3
    1.7
  
Anti-Dilution Provisions
  
7
    1.8
  
Fractional Shares
  
7
    1.9
  
Dissenting Shares
  
7
    1.10
  
Exchange Procedures
  
7
    1.11
  
No Further Ownership Rights in Company Capital Stock; Withholding Rights
  
9
    1.12
  
Lost, Stolen or Destroyed Certificates
  
9
    1.13
  
Tax Consequences
  
9
    1.14
  
Purchases Prior to Closing
  
9
    1.15
  
Taking of Necessary Action; Further Action
  
10
ARTICLE 2
  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
  
10
    2.1
  
Organization and Qualification
  
10
    2.2
  
Authority Relative to this Agreement
  
11
    2.3
  
Capital Stock
  
11
    2.4
  
No Conflicts
  
13
    2.5
  
Books and Records; Organizational Documents
  
14
    2.6
  
Company Financial Statements
  
14
    2.7
  
Absence of Changes
  
14
    2.8
  
No Undisclosed Liabilities
  
16
    2.9
  
Taxes
  
16
    2.10
  
Legal Proceedings
  
18
    2.11
  
Compliance with Laws and Orders; Permits
  
18
    2.12
  
Employee Benefit Plans and Employee Matters
  
19
    2.13
  
Real Property
  
22
    2.14
  
Tangible Personal Property
  
22
    2.15
  
Intellectual Property
  
22
    2.16
  
Contracts
  
25
    2.17
  
Insurance
  
26
    2.18
  
Affiliate Transactions
  
27
    2.19
  
Employees; Labor Relations
  
27
    2.20
  
Environmental Matters.
  
28
    2.21
  
Accounts Receivable
  
29
    2.22
  
Other Negotiations; Brokers
  
29
    2.23
  
Banks and Brokerage Accounts
  
29



i



--------------------------------------------------------------------------------

         
Page

--------------------------------------------------------------------------------

    2.24
  
Foreign Corrupt Practices Act
  
30
    2.25
  
Disclosure
  
30
ARTICLE 3
  
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
  
30
    3.1
  
Organization and Qualification
  
30
    3.2
  
Valid Issuance
  
30
    3.3
  
Authority Relative to this Agreement
  
31
    3.4
  
SEC Filings
  
31
    3.5
  
No Conflicts
  
32
    3.6
  
Finders’ and Advisors’ Fees
  
32
    3.7
  
Governmental Authorization
  
32
    3.8
  
Disclosure
  
33
ARTICLE 4
  
CONDUCT PRIOR TO THE EFFECTIVE TIME
  
33
    4.1
  
Conduct of Business of the Company
  
33
    4.2
  
No Solicitation
  
35
ARTICLE 5
  
ADDITIONAL AGREEMENTS
  
36
    5.1
  
Registration Statement
  
36
    5.2
  
Meeting of Company Stockholders
  
37
    5.3
  
Access to Information
  
38
    5.4
  
Confidentiality
  
38
    5.5
  
Expenses
  
38
    5.6
  
Public Disclosure
  
39
    5.7
  
Regulatory Applications
  
39
    5.8
  
FIRPTA Compliance
  
39
    5.9
  
Notification of Certain Matters
  
39
    5.10
  
Additional Documents and Further Assurances; Cooperation
  
40
    5.11
  
Indemnification
  
    40
    5.12
  
Company’s Financial Statements
  
41
    5.13
  
Company Affiliate Agreements
  
41
    5.14
  
Takeover Statutes
  
42
    5.15
  
[INTENTIONALLY OMITTED]
  
42
    5.16
  
NYSE Listing Application
  
42
    5.17
  
Certain Tax Matters
  
42
    5.18
  
Operating Plan
  
42
    5.19
  
Board of Directors of Company
  
43
    5.20
  
Benefit Arrangements
  
43
    5.21
  
Fiscal Year
  
43
    5.22
  
Parent Acquisition Proposal
  
43
ARTICLE 6
  
CONDITIONS TO THE MERGER
  
43
    6.1
  
Conditions to Obligations of Each Party to Effect the Merger
  
43
    6.2
  
Additional Conditions to Obligations of the Company
  
44
    6.3
  
Additional Conditions to the Obligations of Parent and Merger Sub
  
44



ii



--------------------------------------------------------------------------------

 

         
Page

--------------------------------------------------------------------------------

ARTICLE 7
  
TERMINATION, BREACHES AND AMENDMENT
  
45
    7.1
  
Termination
  
45
    7.2
  
Effect of Termination
  
46
    7.3
  
Amendment
  
47
    7.4
  
Extension; Waiver
  
47
ARTICLE 8
  
MISCELLANEOUS PROVISIONS
  
47
    8.1
  
Nonsurvival of Representations, Warranties and Covenants
  
47
    8.2
  
Notices
  
47
    8.3
  
Entire Agreement
  
48
    8.4
  
Further Assurances; Post-Closing Cooperation
  
48
    8.5
  
Waiver
  
49
    8.6
  
Remedies
  
49
    8.7
  
Third Party Beneficiaries
  
49
    8.8
  
No Assignment; Binding Effect
  
49
    8.9
  
Invalid Provisions
  
49
    8.10
  
Governing Law
  
49
    8.11
  
Arbitration
  
49
    8.12
  
Construction
  
50
    8.13
  
Counterparts
  
51
ARTICLE 9
  
DEFINITIONS
  
51
    9.1
  
Definitions
  
51



iii



--------------------------------------------------------------------------------

 
Exhibits
 
Exhibit A
    
Key Employees
Exhibit B
    
Form of Voting and Lock-Up Agreement
Exhibit C
    
Form of Restrictive Covenant Agreement
Exhibit D
    
Form of Company Affiliate Agreement
Exhibit E
    
Human Resources Agreement
Exhibit F
    
Legal Opinion of Counsel to Parent and Merger Sub
Exhibit G
    
Legal Opinion of Counsel to the Company



iv



--------------------------------------------------------------------------------

 
AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER is made and entered into as of May 28, 2002,
by and among NDCHEALTH CORPORATION, a Delaware corporation (“Parent”), NDC
ACQUISITION CORP., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), and TECHRX INCORPORATED, a Pennsylvania corporation (the
“Company”). Capitalized terms used and not otherwise defined herein have the
meanings set forth in Article 9.
 
RECITALS:
 
A.    The respective Boards of Directors of each of Parent, Merger Sub and the
Company have approved this Agreement, and deem it advisable and in the best
interests of each corporation and its respective stockholders to consummate the
merger of the Company with Merger Sub (the “Merger”) and, in furtherance
thereof, have approved the Merger, this Agreement and the transactions
contemplated hereby.
 
B.    As a condition and an inducement to the willingness of Parent and Merger
Sub to enter into this Agreement, certain stockholders of the Company executed
an Option Agreement with Parent, pursuant to which Parent is exercising
contemporaneously with the execution of this Agreement its option to purchase
the shares of Company Common Stock owned by such stockholders.
 
C.    As a condition and a further inducement to the willingness of Parent and
Merger Sub to enter into this Agreement, the Company is amending its Articles of
Incorporation to modify certain conversion restrictions on the Company Series C
Preferred Stock.
 
D.    As a condition and a further inducement to the willingness of Parent and
Merger Sub to enter into this Agreement, certain employees of the Company have
entered into employment agreements with the Company.
 
E.    As a condition and a further inducement to the willingness of Parent and
Merger Sub to enter into this Agreement, the employees of the Company set forth
on Exhibit A (the “Key Employees”) are concurrently herewith executing Voting
and Lock-Up Agreements with Parent and Merger Sub in substantially the form
attached hereto as Exhibit B (“Voting and Lock-Up Agreements”), pursuant to
which, among other things, such stockholders have agreed to vote the shares of
Company Capital Stock owned by them in favor of the Merger and to not dispose of
Company Capital Stock acquired through the exercise of Company Options for the
time period specified therein.
 
F.    As a condition and a further inducement to the willingness of Parent and
Merger Sub to enter into this Agreement, the Key Employees are concurrently
herewith executing Restrictive Covenant Agreements in substantially the form
attached hereto as Exhibit C (“Restrictive Covenant Agreements”).





--------------------------------------------------------------------------------

 
G.    Between the date hereof and the Effective Time, Parent may (but is not
required to) offer to purchase from any or all stockholders of the Company, and
from holders of Company Warrants, shares of the Company Capital Stock and the
Company Warrants on the terms set forth herein.
 
H.    Parent, Merger Sub and the Company intend that the Merger and the
transactions contemplated hereby shall constitute a reorganization within the
meaning of Section 368(a) of the Code, subject to certain exceptions and
contingencies, and in furtherance thereof intend that this Agreement shall be a
“plan of reorganization” within the meaning of Sections 354(a) and 361(a) of the
Code.
 
NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by the parties),
intending to be legally bound hereby, the parties agree as follows:
 
ARTICLE 1
THE MERGER
 
1.1    The Merger.
 
(a)    Subject to the terms and conditions of this Agreement and Section 1.1(b)
below, at the Effective Time, the Company shall be merged with and into Merger
Sub in accordance with the relevant provisions of Delaware Law and Pennsylvania
Law. The separate corporate existence of the Company shall cease, and Merger Sub
shall continue as the surviving corporation governed by the Laws of the State of
Delaware and a wholly owned subsidiary of Parent.
 
(b)    In the event Parent is unable to obtain the opinion described in Article
5.17 herein or for any other reason whatsoever, if Parent so elects (in its sole
and absolute discretion for any or no reason), at the Effective Time (and in
lieu of Section 1.1(a) above), Merger Sub shall be merged with and into the
Company in accordance with the relevant provisions of Delaware Law and
Pennsylvania Law. The separate corporate existence of Merger Sub shall cease,
and the Company shall continue as the surviving corporation governed by the Laws
of the Commonwealth of Pennsylvania and as a wholly owned subsidiary of Parent.
 
1.2    Effective Time.  Subject to the last sentence of Section 5.17, and unless
this Agreement is earlier terminated pursuant to Section 7.1 hereof, the closing
of the Merger (the “Closing”) is expected to take place on or about May 31,
2003, and will take place following satisfaction or waiver of the conditions set
forth in Article 6 in Coraopolis, Pennsylvania, at the principal offices of the
Company, unless another place or time is agreed to by Parent and the Company.
The date upon which the Closing actually occurs is herein referred to as the
“Closing Date.” On the Closing Date, the parties hereto shall cause the Merger
to be consummated by filing the Certificate of Merger with the Secretary of
State of the State of Delaware in accordance with the relevant provisions of
Delaware Law, and the Articles of Merger with the Secretary of State of the
Commonwealth of Pennsylvania in accordance with the relevant provisions of
Pennsylvania Law. The Merger and the other transactions contemplated by this
Agreement will



2



--------------------------------------------------------------------------------

become effective on the later to occur (the “Effective Time”) of the date and at
the time (a) the Certificate of Merger is accepted by the Secretary of State of
the State of Delaware, and (b) the Articles of Merger are accepted by the
Secretary of State of the Commonwealth of Pennsylvania.
 
1.3    Effect of the Merger on Constituent Corporations.  At the Effective Time,
the effect of the Merger shall be as provided in the applicable provisions of
Delaware Law and Pennsylvania Law. Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time, all the property, rights,
privileges, powers and franchises of Merger Sub and the Company shall vest in
the Surviving Corporation, and all debts, liabilities, obligations,
restrictions, disabilities and duties of Merger Sub and the Company shall become
the debts, liabilities, obligations, restrictions, disabilities and duties of
the Surviving Corporation.
 
1.4    Certificate of Incorporation and Bylaws of Surviving Corporation.  The
certificate of incorporation and bylaws, as in effect immediately prior to the
Effective Time, of the corporation that continues in existence pursuant to
Section 1.1 shall be those of the Surviving Corporation until thereafter changed
or amended as provided therein or by applicable law.
 
1.5    Directors and Officers of Surviving Corporation.  The directors of Merger
Sub immediately prior to the Effective Time shall be the directors of the
Surviving Corporation, each to hold office in accordance with the certificate of
incorporation and bylaws of the Surviving Corporation. The officers of Merger
Sub immediately prior to the Effective Time shall be the officers of the
Surviving Corporation, each to hold office in accordance with the bylaws of the
Surviving Corporation.
 
1.6    Effect on Capital Stock.  On the terms and subject to the conditions of
this Agreement, at the Effective Time, by virtue of the Merger and without any
action on the part of Parent, Merger Sub, the Company, or the holders of any of
the capital stock of the Company, the following shall occur:
 
(a)    Conversion of Company Common Stock. Subject to Section 1.8, each share of
Common Stock, $0.001 par value per share of the Company (the “Company Common
Stock”), issued and outstanding immediately prior to the Effective Time (other
than any Dissenting Shares as provided in Section 1.9 or any shares held by the
Company as treasury stock) will be cancelled, extinguished and converted
automatically into the right to receive, upon surrender of the certificate
formerly representing such shares of Company Common Stock (or compliance with
Section 1.12 regarding lost certificates), one of the following amounts per
share of Company Common Stock as determined in Parent’s absolute and sole
discretion at or prior to Closing:
 
(i)      a cash payment equal to the Company Closing Price; or
 
(ii)     a number of shares of Parent Common Stock equal to the quotient
obtained by dividing (A) the Company Closing Price, by (B) the Parent Closing
Price (the “Exchange Ratio”); or
 
(iii)    a combination of (A) a cash payment, as determined by Parent in its
sole and absolute discretion, in an amount less than the Company Closing Price
and (B) a number of shares of Parent Common Stock equal to the quotient obtained
by dividing (1)



3



--------------------------------------------------------------------------------

the difference of the Company Closing Price minus the cash payment determined by
Parent pursuant to this Section 1.6(a)(iii), by (2) the Parent Closing Price;
provided, that, Troutman Sanders LLP delivers the legal opinion contemplated by
Section 5.17 to the extent the Merger Consideration is calculated pursuant to
this Section 1.6(a)(iii). For purposes of example only, if the Company Closing
Price is equal to $6.00, the Parent Closing Price is equal to $32.00, and Parent
determines to pay $2.00 in cash, then the Merger Consideration to be received
for one share of Company Common Stock shall equal $2.00 in cash and 0.125 shares
of Parent Common Stock.
 
(b)    Conversion of Company Preferred Stock.  Subject to Section 1.8, each
share of Company Preferred Stock issued and outstanding immediately prior to the
Effective Time (other than any Dissenting Shares as provided in Section 1.9)
will be cancelled, extinguished and converted automatically into the right to
receive, upon surrender of the certificate formerly representing such shares of
Company Preferred Stock (or compliance with Section 1.12 regarding lost
certificates), one of the following amounts per share of Company Preferred Stock
as determined in Parent’s absolute and sole discretion at or prior to Closing:
 
(i)      a cash payment equal to (A) the Company Closing Price multiplied by (B)
the number of shares of Company Common Stock that such share of Company
Preferred Stock is convertible into immediately prior to the Effective Time
(calculated pursuant to the optional conversion provisions contained in the
Articles of Incorporation); or
 
(ii)     a number of shares of Parent Common Stock equal to the product of (A)
the Exchange Ratio, multiplied by (B) the number of shares of Company Common
Stock that such shares of Company Preferred Stock is convertible into
immediately prior to the Effective Time (calculated pursuant to the optional
conversion provisions contained in the Articles of Incorporation); or
 
(iii)    a combination of (A) a cash payment, as determined by Parent in its
sole and absolute discretion, in an amount less than (1) the Company Closing
Price, multiplied by (2) the number of shares of Company Common Stock that such
share of Company Preferred Stock is convertible into immediately prior to the
Effective Time (calculated pursuant to the optional conversion provisions
contained in the Articles of Incorporation), and (B) a number of shares of
Parent Common Stock equal to the product of (1) the quotient obtained by
dividing (a) the difference of the Company Closing Price minus the cash payment
determined by Parent pursuant to this Section 1.6(b)(iii), by (b) the Parent
Closing Price, multiplied by (2) the number of shares of Company Common Stock
that such share of Company Preferred Stock is convertible into immediately prior
to the Effective Time (calculated pursuant to the optional conversion provisions
contained in the Articles of Incorporation); provided, that, Troutman Sanders
LLP delivers the legal opinion contemplated by Section 5.17 to the extent the
Merger Consideration is calculated pursuant to this Section 1.6(b)(iii). For
purposes of example only, if the Company Closing Price is equal to $6.00, the
Parent Closing Price is equal to $32.00, Parent determines to pay $2.00 in cash,
and the applicable conversion ratio of such share of Company Preferred Stock is
1.1:1, then the Merger Consideration to be received for one share of such
Company Capital Stock shall equal $2.00 in cash and 0.1375 shares of Parent
Common Stock.



4



--------------------------------------------------------------------------------

 
(c)    Cancellation of Parent-Owned and Company-Owned Stock.  In the event the
Merger occurs pursuant to Section 1.1(a), each share of Company Capital Stock
owned by Parent or the Company or any Subsidiary of Parent or the Company
immediately prior to the Effective Time shall be automatically canceled and
extinguished without any conversion thereof and without any further action on
the part of Parent, Merger Sub or the Company. In the event the Merger occurs
pursuant to Section 1.1(b), each share of Company Capital Stock owned by Parent
or the Company or any Subsidiary of Parent or the Company immediately prior to
the Effective Time shall remain issued and outstanding from and after the
Effective Time.
 
(d)    Company Options and Company Stock Plan.
 
(i)        All unexpired and unexercised Company Options then outstanding,
whether vested or unvested, shall be treated in accordance with the Human
Resources Agreement.
 
(ii)       Company employees shall be permitted at Closing (but not prior
thereto) to exercise all vested Company Options on a cashless basis; provided,
however, that any Key Employees that exercise Company Options pursuant to this
Section 1.6(d) shall have entered into a Voting and Lock-Up Agreement in
substantially the form attached hereto as Exhibit B.
 
(e)    Company Warrants.  Any Company Warrants not exercised at the Closing
shall be converted automatically into Parent Warrants upon substantially the
same terms and conditions as are set forth in the applicable Company Warrant,
unless the terms of such Company Warrant require or permit the Company, at its
option, to cash-out the Company Warrant (whether in a cashless transaction or
otherwise), in which case the Merger Consideration (net of the exercise price)
shall be paid to the holder of the Company Warrant in accordance with the terms
hereof.
 
(f)    Capital Stock of Merger Sub.  In the event the Merger occurs pursuant to
Section 1.1(a), each share of Common Stock of Merger Sub issued and outstanding
immediately prior to the Effective Time shall remain issued and outstanding from
and after the Effective Time. Each stock certificate of Merger Sub evidencing
ownership of any such shares shall continue to evidence ownership of such shares
of capital stock of the Surviving Corporation.
 
(g)    Reduction to Company Closing Price.
 
(i)        If the Company (or any of its Subsidiaries) breaches any of its
representations or warranties as of the date of this Agreement, the Company
Closing Price shall be reduced by an amount equal to the quotient obtained by
dividing (X) the Damages arising in connection with any breach of a
representation or warranty, by (Y) the total number of outstanding shares of
Company Stock Equivalents on a fully diluted and on an “as if converted to
Company Common Stock basis”; provided, however, that the Company Closing Price
shall not be reduced pursuant to Section 1.6(g)(i) until the total amount of all
Damages (including the Damages arising from any other breaches of any
representations or warranties) exceeds $3,000,000 (after which point the total
amount of all Damages shall be used to calculate the Company Closing Price
pursuant to this



5



--------------------------------------------------------------------------------

Section 1.6(g)(i)); provided, further, that Damages shall not exceed the lesser
of $26,500,000 and the Offset Amount.
 
(ii)       Notwithstanding anything herein to the contrary, none of the
limitations on the reduction of the Company Closing Price set forth in Section
1.6(g)(i) shall apply to any breach by the Company of its representations and
warranties as of the date of this Agreement that is the result of fraud or
intentional misrepresentation by the Company.
 
(iii)      If (1) the Company (or any of its Subsidiaries) violates Section
4.1(i), or (2) unless otherwise agreed to by Parent and Company, Parent shall
have contributed working capital (which shall specifically include payments to
(i) Parent under the Services Agreement between Parent and Company dated July 1,
2000, and (ii) Cardinal Healthcare to satisfy the indebtedness to Cardinal
Healthcare pursuant to the Promissory Note dated April 2, 2001, and shall
specifically exclude (i) capital expenditures to the ASP hosted by Parent, (ii)
restructuring costs associated with this transaction, and (iii) costs and
expenses of the Company in connection with this transaction as specified in
Section 5.5 hereof, and assumes a payment of $11,375,000 by [****] pursuant to
the Term Sheet and Loan Agreement between Company and [****] to the Company
after the date hereof and prior to the Effective Time in an amount exceeding
$13,900,000, the Company Closing Price shall be reduced (after any reduction
pursuant to Section 1.6(g)(i) above) by an amount equal to the quotient obtained
by dividing (X) the sum of the indebtedness incurred by the Company in violation
of Section 4.1(i) (on a dollar-for-dollar basis), and the excess amount of
working capital contributed to the Company by Parent, by (Y) the total number of
outstanding shares of Company Stock Equivalents on a fully diluted and on an “as
if converted to Company Common Stock basis.”
 
(h)    Additional Issuances of Securities.  Notwithstanding anything herein to
the contrary, to the extent that the Company (or any of its Subsidiaries)
violates Section 4.1(e) hereof (other than for any violation of Section 3 of the
Letter Agreement), the Company Closing Price shall equal (after any adjustment
pursuant to Section 1.6(g) above) the product of:
 
(X)    the Company Closing Price, multiplied by
 
(Y)    the quotient obtained by dividing (1) the difference of (a) the total
number of outstanding shares of Company Stock Equivalents on a fully diluted and
on an “as if converted to Company Common Stock basis” on the date hereof, minus
(b) the total number of outstanding shares of Company Stock Equivalents on a
fully diluted and on an “as if converted to Company Common Stock basis”
purchased by Parent pursuant to Section 1.14 hereof, minus (c) the total number
of shares of Company Stock Equivalents on a fully diluted and on an “as if
converted to Company Common Stock basis” purchased by the Company after the date
hereof and prior to Closing with the prior consent of Parent, by (2) the total
number of outstanding shares of Company Stock Equivalents on a fully diluted and
on an “as if converted to Company Common Stock basis” at the Effective Time.
 
[****] Confidential treatment requested. Confidential portions of this page have
been redacted and are subject of a request for confidential treatment pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934 and have been filed
separately with the Securities and Exchange Commission.
 



6



--------------------------------------------------------------------------------

 
1.7    Anti-Dilution Provisions.  The Merger Consideration shall be equitably
adjusted to reflect fully the effect of any stock split, reverse split, stock
combination, stock dividend (including any dividend or distribution of
securities convertible into Parent Common Stock or Company Common Stock, but
excluding any stock dividend required on the date hereof with respect to the
Company Series B Preferred Stock and the Company Series C Preferred Stock),
reorganization, reclassification, recapitalization or other like change with
respect to Parent Common Stock or Company Common Stock the effective date of
which occurs after the date hereof and prior to the Effective Time.
 
1.8    Fractional Shares.  No fraction of a share of Parent Common Stock will be
issued by virtue of the Merger. Each holder of shares of Company Capital Stock
who would otherwise be entitled to a fraction of a share of Parent Common Stock
(after aggregating all fractional shares of Parent Common Stock to be received
by such holder) shall be entitled to receive from Parent, in lieu thereof, an
amount of cash (rounded to the nearest whole cent) equal to the product of (a)
such fraction, multiplied by (b) the Parent Closing Price.
 
1.9    Dissenting Shares.
 
(a)    Generally.  Notwithstanding any provision of this Agreement to the
contrary, any shares of Company Capital Stock held by a holder who has demanded
and perfected appraisal rights for such shares in accordance with Pennsylvania
Law, and who, as of the Effective Time, has not effectively withdrawn or lost
such appraisal or dissenters’ rights (“Dissenting Shares”) shall not be
converted into or represent a right to receive the Merger Consideration pursuant
to Section 1.6, if applicable, but the holder thereof shall only be entitled to
such rights as are granted by Pennsylvania Law.
 
(b)    Withdrawal or Loss of Right.  Notwithstanding the provisions of Section
1.9(a) above, if any holder of shares of Company Capital Stock who demands
appraisal of such shares under Pennsylvania Law shall effectively withdraw or
lose (through failure to perfect or otherwise) the right to appraisal, then, as
of the later of (i) the Effective Time or (ii) the occurrence of such event,
such holder’s shares shall automatically be converted into and represent only
the right to receive the Merger Consideration as provided in Section 1.6,
without interest thereon, upon surrender to the Company of the certificate
representing such shares in accordance with Section 1.10.
 
(c)    Notice.  The Company shall give Parent (i) prompt notice of its receipt
of any written demands for appraisal of any shares of Company Capital Stock and
withdrawals of such demands, and (ii) the opportunity to participate in all
negotiations and proceedings with respect to each such demand. The Company shall
not, except with the prior written consent of Parent, voluntarily make any
payment with respect to any demands for appraisal of Company Capital Stock or
offer to settle or settle any such demands.
 
1.10    Exchange Procedures.
 
(a)    Parent Common Stock.  On the Closing Date, Parent shall deposit with the
Exchange Agent for exchange in accordance with Section 1.6, the Merger
Consideration (including a sufficient number of shares of Parent Common Stock
and cash) and a sufficient



7



--------------------------------------------------------------------------------

amount of cash to permit the payment of cash in lieu of fractional shares of
Parent Common Stock pursuant to Section 1.8, to be paid in exchange for
outstanding shares of Company Capital Stock as of the Effective Time.
 
(b)    Exchange Procedures.  As soon as reasonably practicable after the
Effective Time, the Surviving Corporation shall cause to be mailed to each
holder of record of a certificate or certificates which immediately prior to the
Effective Time represented outstanding shares of Company Capital Stock (the
“Certificates”) and which shares were converted into the right to receive the
Merger Consideration pursuant to Section 1.6, (i) a letter of transmittal in
customary form (which letter of transmittal shall specify that delivery shall be
effected, and risk of loss and title to the Certificates shall pass, only upon
delivery of the Certificates to the Exchange Agent and shall be in such form and
have such other provisions as Parent may reasonably specify) and (ii)
instructions for use in effecting the surrender of the Certificates in exchange
for the Merger Consideration and cash in lieu of fractional shares of Parent
Common Stock. Upon surrender of a Certificate for cancellation to the Exchange
Agent or to such other agent or agents as may be appointed by Parent, together
with such letter of transmittal, duly completed and validly executed in
accordance with the instructions contained therein, the holder of such
Certificate shall be entitled to receive in exchange therefor the Merger
Consideration and cash in lieu of fractional shares of Parent Common Stock to
which such holder is entitled pursuant to Section 1.8, and the Certificate so
surrendered shall be canceled. Until surrendered, each outstanding Certificate
that, prior to the Effective Time, represented shares of Company Capital Stock
will be deemed from and after the Effective Time, for all purposes, to evidence
the right to receive the Merger Consideration and cash in lieu of fractional
shares of Parent Common Stock. No interest will be paid or accrued on the Cash
Payment or on any cash to be paid in lieu of fractional shares of Parent Common
Stock. Notwithstanding anything to the contrary contained herein, Certificates
surrendered for exchange by any Person constituting a Company Affiliate for
purposes of Section 5.13 shall not be exchanged until Parent has received from
such Person a Company Affiliate Agreement substantially in the form attached
hereto as Exhibit D.
 
(c)    Transfers of Ownership.  If the Merger Consideration is to be issued
pursuant to the Merger in a name other than that in which the Certificate
surrendered in exchange therefor is registered, it will be a condition of the
issuance thereof that (i) the Certificate so surrendered will be properly
endorsed and otherwise in proper form for transfer and that the Person
requesting such exchange will have paid to Parent or any agent designated by it
any transfer or other Taxes required by reason of the issuance of the Merger
Consideration in any name other than that of the registered holder of the
Certificate surrendered, or established to the satisfaction of Parent or any
agent designated by it that such tax has been paid or is not payable and (ii) if
requested by Parent, the Person surrendering such Certificate shall provide
Parent with an opinion of counsel, acceptable to Parent, that such transfer does
not violate state or federal securities Laws.
 
(d)    No Liability.  Notwithstanding anything to the contrary in this Section
1.10, neither the Exchange Agent, the Surviving Corporation, Parent, nor any
party hereto shall be liable to a holder of shares of Company Capital Stock for
any amount properly paid to a public official pursuant to any applicable
abandoned property, escheat or similar Law.



8



--------------------------------------------------------------------------------

 
1.11    No Further Ownership Rights in Company Capital Stock; Withholding
Rights.
 
(a)    The Merger Consideration issued upon the surrender for exchange of shares
of Company Capital Stock in accordance with the terms hereof (including any cash
in lieu of fractional shares) shall be deemed to have been issued in full
satisfaction of all rights pertaining to such shares of Company Capital Stock,
and there shall be no further registration of transfers on the records of the
Company of shares of Company Capital Stock which were outstanding immediately
prior to the Effective Time. If, after the Effective Time, Certificates are
presented to the Surviving Corporation for any reason, they shall be canceled
and exchanged as provided in this Article 1.
 
(b)    Each of Parent and the Exchange Agent shall be entitled to deduct and
withhold from the consideration otherwise payable to any Person pursuant to this
Article 1 such amounts as it is required to deduct and withhold with respect to
the making of such payment under any provision of federal, state, local or
foreign Tax Law. To the extent that amounts are so withheld by Parent or the
Exchange Agent, as the case may be, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the holder of the Company
Capital Stock in respect of which such deduction and withholding was made by
Parent or the Exchange Agent, as the case may be.
 
1.12    Lost, Stolen or Destroyed Certificates.  In the event any certificates
evidencing shares of Company Capital Stock shall have been lost, stolen or
destroyed, the Exchange Agent shall issue the Merger Consideration and cash in
lieu of fractional shares of Parent Common Stock in exchange for such lost,
stolen or destroyed Certificates, upon the making of an affidavit of that fact
by the holder thereof; provided, however, that Parent or the Exchange Agent may,
in its discretion and as a condition precedent to the issuance thereof, require
the owner of such lost, stolen or destroyed Certificates to provide an indemnity
or deliver a bond in such sum as it may reasonably direct as indemnity against
any claim that may be made against Parent or the Exchange Agent with respect to
the Certificates alleged to have been lost, stolen or destroyed.
 
1.13    Tax Consequences.  It is intended by the parties that the Merger shall
constitute a reorganization within the meaning of Section 368(a) of the Code,
subject to certain exceptions and contingencies. The parties hereto hereby adopt
this Agreement as the “plan of reorganization” within the meaning of Sections
354(a) and 361(a) of the Code and as described in Sections 1.368-2(a) and
1.368-3(a) of the Income Tax Regulations.
 
1.14    Purchases Prior to Closing.  At any time after the date of this
Agreement and ending six (6) months prior to the Closing Date, Parent may, at
its option and with sole responsibility therefor, offer to acquire shares of the
Company Capital Stock owned by certain stockholders of the Company and to
acquire Company Warrants in one or more private placement transactions in
exchange for either cash, shares of Parent Common Stock (which shall be
registered for resale in accordance with Section 5.1 if Parent purchases at
least 2,500,000 shares of Company Capital Stock and Company Warrants (on an
“as-if-converted” basis) pursuant to this Section 1.14) or a combination
thereof; provided, however, that to the extent Parent purchases in excess of
250,000 shares of Company Capital Stock (on an “as-if-converted” basis),
pursuant to this Section 1.14 from holders of Company Series A Preferred Stock,
Parent shall be required to make an offer to purchase all shares of Company
Capital Stock held by the



9



--------------------------------------------------------------------------------

holders of Company Series A Preferred Stock as of the date hereof (regardless of
whether such shares of Company Series A Preferred Stock have been converted to
Company Common Stock after the date hereof). To the extent applicable, Parent
acknowledges the existence of that certain Amended and Restated Stockholders
Agreement, dated September 29, 1999, as amended. Notwithstanding anything herein
to the contrary, Parent shall have no obligation to effect any transaction
pursuant to this Section 1.14. The Company shall make no recommendation for or
against any such offer and all disclosure responsibilities with respect to the
offer shall be with Parent.
 
1.15    Taking of Necessary Action; Further Action.  If, at any time after the
Effective Time, any such further action is necessary or desirable to carry out
the purposes of this Agreement or to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of the Company, or to effect the assignment to the Surviving
Corporation of any and all Company Intellectual Property created by a founder,
employee or consultant of the Company, the officers and directors of the
Surviving Corporation are fully authorized to take, and will take, all such
lawful and necessary action.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to each of Parent and Merger Sub,
subject to such exceptions as are specifically disclosed with respect to
specific numbered and lettered sections and subsections of this Article 2 in the
disclosure schedule and schedule of exceptions (the “Company Disclosure
Schedule”) delivered herewith and dated as of the date hereof, and numbered with
corresponding numbered and lettered sections and subsections, as of date of this
Agreement as follows:
 
2.1    Organization and Qualification.
 
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the Commonwealth of Pennsylvania, and has full
corporate power and authority to conduct its business as now conducted and as
currently proposed to be conducted and to own, use, license and lease its Assets
and Properties. The Company is duly qualified, licensed or admitted to transact
business and is in good standing as a foreign corporation in each jurisdiction
in which the ownership, use, licensing or leasing of its Assets and Properties,
or the conduct or nature of its business, makes such qualification, licensing or
admission necessary, except for such failures to be so duly qualified, licensed
or admitted and in good standing that could not reasonably be expected to have a
Material Adverse Effect on the Business or Condition of the Company. Section
2.1(a) of the Company Disclosure Schedule sets forth each jurisdiction where the
Company is so qualified, licensed or admitted to transact business.
 
(b)    Section 2.1(b) of the Company Disclosure Schedule sets forth a list as of
the date hereof of all of the Company’s Subsidiaries, together with their
jurisdiction of organization or incorporation. Each Subsidiary is duly
qualified, licensed or admitted to transact business and is in good standing as
a foreign corporation in each jurisdiction in which the ownership, use,



10



--------------------------------------------------------------------------------

licensing or leasing of its Assets and Properties, or the conduct or nature of
its business, makes such qualification, licensing or admission necessary, except
for such failures to be so duly qualified, licensed or admitted and in good
standing that could not reasonably be expected to have a Material Adverse Effect
on the Business or Condition of the Company. The Company has provided to Parent
complete and correct copies of the articles of incorporation, bylaws or other
governing or organizational documents of each of its Subsidiaries, in each case
as amended and in full force and effect as of the date of this Agreement, and
neither the Company nor any such Subsidiary is in violation of any provision
thereof. Except as set forth in Section 2.1(b) of the Company Disclosure
Schedule, the Company does not hold any equity, membership, partnership, joint
venture or other ownership in any Person.
 
(c)    The Company owns, directly or indirectly, beneficially and of record 100%
of the issued and outstanding capital stock of each of the Company’s
Subsidiaries. No equity securities of any Subsidiary of the Company are or may
become required to be issued (other than to the Company) by reason of any
rights, Contracts or arrangements, and there are no Contracts, commitments,
understandings or arrangements by which any of such Subsidiaries is bound to
sell or otherwise transfer any share of capital stock of any such Subsidiary
(other than to the Company). All of the issued and outstanding shares of capital
stock of each of the Subsidiaries of the Company are fully paid and
nonassessable and are owned by the Company free and clear of any Liens and are
not subject to, and were not issued in violation of, any preemptive rights.
There are no outstanding contractual obligations of the Company or any of its
Subsidiaries to provide funds to, or make any investment (in the form of a loan,
capital contribution or otherwise) in any Subsidiary.
 
2.2    Authority Relative to this Agreement.  The Company has full corporate
power and authority to execute and deliver this Agreement and the other
agreements contemplated hereby (the “Ancillary Agreements”) to which the Company
is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The Company’s Board
of Directors has approved this Agreement and declared its advisability. The
execution and delivery by the Company of this Agreement and the Ancillary
Agreements to which the Company is a party, and the performance by the Company
of its obligations hereunder and thereunder, have been duly and validly
authorized by all necessary action by the Board of Directors of the Company,
and, except for approval of this Agreement and the Merger by the stockholders of
the Company, no other corporate action on the part of the Company is necessary.
This Agreement and the Ancillary Agreements to which the Company is a party have
been or will be, as applicable, duly and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery hereof (and,
in the case of the Ancillary Agreements to which Parent is a party, thereof) by
Parent and/or the other parties thereto, each constitutes or will constitute, as
applicable, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its respective terms.
 
2.3    Capital Stock.
 
(a)    The authorized capital stock of the Company consists of 90,000,000 shares
of Company Common Stock, of which only 15,367,179 shares of Company Common Stock
are issued and outstanding as of the date hereof, and 37,500,000 shares of
Preferred Stock, $0.001 par value per share (the “Company Preferred Stock”). The
designation and status of the



11



--------------------------------------------------------------------------------

 
Company Preferred Stock is as follows: (i) 7,033,500 shares are designated as
Series A Preferred Stock (the “Company Series A Preferred Stock”), of which only
6,973,500 shares are issued and outstanding as of the date hereof, (ii)
3,000,000 shares are designated as Series B Preferred Stock (the “Company Series
B Preferred Stock”), all of which are issued and outstanding as of the date
hereof, and (iii) 19,669,500 shares are designated as Series C Preferred Stock
(the “Company Series C Preferred Stock”), of which only 9,663,717 shares are
issued and outstanding as of the date hereof. All of the issued and outstanding
shares of Company Common Stock and Company Preferred Stock are validly issued,
fully paid and nonassessable, and have been issued in compliance with all
applicable federal and state securities Laws. Except as set forth in Section
2.3(a) of the Company Disclosure Schedule, no shares of Company Common Stock or
Company Preferred Stock are held in treasury or are authorized or reserved for
issuance.
 
(b)    Section 2.3(b) of the Company Disclosure Schedule lists the name, address
and state of residence of each holder of Company Capital Stock (as provided by
such holder to the Company), and the number of shares of Company Capital Stock
held by such holder. There are no other shares of Company Capital Stock
outstanding.
 
(c)    With respect to any Company Capital Stock that has been issued and is
currently outstanding or any Equity Equivalents that are subject to a repurchase
option on the part of the Company, Section 2.3(c) of the Company Disclosure
Schedule sets forth the holder thereof, the number and type of securities
covered thereby, and the vesting schedule thereof (including a specific
description of the circumstances under which such vesting schedule for each such
security can or will be accelerated).
 
(d)    With respect to each Company Option, Company Warrant, or agreements,
arrangements or understandings (written or oral) to issue any Options or any
other equity securities with respect to the Company or any of its Subsidiaries,
Section 2.3(d) of the Company Disclosure Schedule sets forth the holder thereof
and the number and type of securities issuable thereunder. Except as set forth
in Section 2.3(d) of the Company Disclosure Schedule, there are no outstanding
Company Options, Company Warrants, or agreements, arrangements or understandings
(written or oral) to issue any Company Options or Company Warrants with respect
to the Company or any of its Subsidiaries. All of the Company Options and
Company Warrants were issued in compliance with all applicable federal and state
securities Laws.
 
(e)    Except as set forth in Section 2.3(e) of the Company Disclosure Schedule,
there are no preemptive rights or agreements, arrangements or understandings to
issue preemptive rights with respect to the issuance or sale of Company Capital
Stock created by statute, the certificate of incorporation or bylaws of the
Company, or any agreement or other arrangement (written or oral) or to which it
is bound and there are no agreements, arrangements or understandings (written or
oral) pursuant to which Liability may be satisfied by issuing Company Common
Stock, the capital stock of any Subsidiary of the Company or Equity Equivalents.
 
(f)    True and complete copies of all agreements and instruments relating to or
issued under the Company Stock Plan for Company Options outstanding have been
provided to Parent and such agreements and instruments have not been amended,
modified or supplemented, and



12



--------------------------------------------------------------------------------

 
there are no agreements to amend, modify or supplement such agreements or
instruments in any case from the form provided to Parent, except as contemplated
pursuant to this Agreement.
 
(g)    Except for the Voting and Lock-Up Agreements and as set forth in Section
2.3(g) of the Company Disclosure Schedule, neither the Company nor any of its
Subsidiaries is a party or subject to any agreement or understanding, and, to
the Company’s knowledge, there is no agreement, arrangement or understanding
between or among any Persons which affects, restricts or relates to voting,
giving of written consents, dividend rights or transferability of shares with
respect to the Company Capital Stock or the capital stock of any Subsidiary of
the Company, including any voting trust agreement or proxy.
 
(h)    Except as set forth in Section 2.3(h) of the Company Disclosure Schedule,
the Company is not a party to any agreements or understandings (written or oral)
requiring the Company to register any Company Capital Stock pursuant to the
federal securities Laws.
 
(i)    No debt securities of the Company or its Subsidiaries are issued and
outstanding except for (i) debt securities issued to Parent and (ii) those debt
securities set forth in Section 2.3(i) of the Company Disclosure Schedule.
 
2.4    No Conflicts.  The execution and delivery by the Company of this
Agreement and the Ancillary Agreements to which the Company is a party does not,
and the performance by the Company of its obligations under this Agreement and
the Ancillary Agreements to which the Company is a party and the consummation of
the transactions contemplated hereby and thereby do not and will not:
 
(a)    conflict with or violate any of the terms, conditions or provisions of
the Articles of Incorporation or Bylaws of the Company or the organizational or
governing documents of any of its Subsidiaries;
 
(b)    conflict with or violate any Law or Order applicable to the Company, its
Subsidiaries or any of their Assets and Properties, except to the extent such
conflict or violation would not have, individually or in the aggregate, a
Material Adverse Effect on the Business or Condition of the Company; or
 
(c)    (i) conflict with or result in a violation or breach of, (ii) constitute
a default (or an event that, with or without notice or lapse of time or both,
would constitute a default) under, (iii) require the Company or any of its
Subsidiaries to obtain any consent, approval or action of, make any filing with
or give any notice to any Person as a result or under the terms of (except for
(A) the filing of the Certificate of Merger and the Articles of Merger; (B) such
consents approvals, orders, authorizations, registrations, declarations and
filings as may be required under applicable state or federal securities Laws;
and (C) such filings as may be required under the HSR Act, if any), (iv) result
in or give to any Person any right of termination, cancellation, acceleration or
modification in or with respect to, (v) result in or give to any Person any
entitlement to increased, additional, accelerated or guaranteed payments or
performance under, (vi) result in the creation or imposition of (or the
obligation to create or impose) any Lien upon the Company, its Subsidiaries or
any of their Assets and Properties under, or (vii) result in the loss of any
benefit under any of the terms, conditions or provisions of any License or
Contract to which the



13



--------------------------------------------------------------------------------

 
Company or any of its Subsidiaries is a party or by which any of the Assets and
Properties of the Company or its Subsidiaries is bound, except, in the case of
(i), (ii), (iii), (iv) and (viii) above, to the extent it would not have,
individually or in the aggregate, a Material Adverse Effect on the Business or
Condition of the Company.
 
2.5    Books and Records; Organizational Documents.  The minute books and stock
record books and other similar records of the Company and its Subsidiaries have
been provided or made available to Parent or its counsel prior to the execution
of this Agreement, are complete and correct in all material respects and have
been maintained in accordance with sound business practices. Such minute books
contain a true and complete record, in all material respects, of all actions
taken at all meetings and by all written consents in lieu of meetings of the
directors, stockholders and committees of the Board of Directors of the Company
and its Subsidiaries through the date hereof. The Company is not in violation of
any provisions of its Articles of Incorporation or Bylaws.
 
2.6    Company Financial Statements.
 
(a)    Section 2.6(a) of the Company Disclosure Schedule sets forth the Company
Financials.  The Company Financials are correct and complete in all material
respects and have been prepared in accordance with GAAP applied on a basis
consistent throughout the periods indicated and consistent with each other
(except in the case of any unaudited financial statements included in the
Company Financial Statements, subject to normal year-end adjustments, and except
as set forth in Section 2.6(a) of the Company Disclosure Schedule). The Company
Financials present fairly and accurately the financial condition and operating
results of the Company as of the dates and during the periods indicated therein,
subject, in the case of the Interim Financial Statements, to normal year-end
adjustments and the absence of footnotes.
 
(b)    Since June 30, 2001, and except as set forth in Section 2.6(a) of the
Company Disclosure Schedule, there has been no change in any material accounting
policies, principles, methods or practices, including any change with respect to
reserves (whether for bad debts, contingent liabilities or otherwise) of the
Company and its Subsidiaries.
 
2.7    Absence of Changes.  Since February 28, 2002, there has not been any
Material Adverse Effect upon the Business or Condition of the Company or any
occurrence or event which, individually or in the aggregate, could be reasonably
expected to have any Material Adverse Effect upon the Business or Condition of
the Company. Without limiting the generality of the foregoing, except as
expressly contemplated or permitted by this Agreement and except as disclosed in
Section 2.7 of the Company Disclosure Schedule:
 
(a)    Since February 28, 2002, neither the Company nor any of its Subsidiaries
has entered into any Contract, commitment or transaction or incurred any
Liabilities outside of the ordinary course of business consistent with past
practice;
 
(b)    Since February 28, 2002, neither the Company nor any of its Subsidiaries
has entered into any strategic alliance, joint development or joint marketing
Contract outside the ordinary course of Company’s business and consistent with
past practice;



14



--------------------------------------------------------------------------------

 
(c)    Since February 28, 2002, there has not been any material amendment or
other material modification (or agreement to do so) or violation of the terms
of, any of the Material Contracts outside the ordinary course of Company’s
business and consistent with past practice;
 
(d)    Since June 30, 2001, neither the Company nor any of its Subsidiaries has
declared or set aside or paid any dividends on or made any other distributions
(whether in cash, stock or property) in respect of its capital stock or Equity
Equivalents (except as specifically required by the Articles of Incorporation),
or effected or approved any split, combination or reclassification of its
capital stock or Equity Equivalents or issued or authorized the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock or Equity Equivalents, or repurchased, redeemed or otherwise
acquired, directly or indirectly, any shares of its capital stock or Equity
Equivalents;
 
(e)    Since June 30, 2001, except for (i) the issuance of shares of Company
Capital Stock upon exercise or conversion of then-outstanding Company Options,
Company Warrants or Company Preferred Stock listed in Section 2.3(b) of the
Company Disclosure Schedule, or (ii) the issuance of options available for grant
under the Company’s existing Company Stock Plan in the ordinary course of
business to employees hired after June 30, 2001 on terms and in amounts
consistent with past practice, neither the Company nor any of its Subsidiaries
has issued, granted, delivered, sold or authorized or proposed to issue, grant,
deliver or sell, or purchased or proposed to purchase, any shares of its capital
stock;
 
(f)    Since February 28, 2002, there has not been any transfer by the Company
(by way of a License or otherwise) to any Person of rights to any Company
Intellectual Property other than in the ordinary course of business consistent
with past practice;
 
(g)    Since February 28, 2002, the Company (including its Subsidiaries) has not
made or agreed to make any capital expenditures or commitments for additions to
property, plant or equipment constituting capital assets individually in an
amount exceeding $25,000 or in the aggregate in an amount exceeding $300,000;
 
(h)    Except as set forth in Section 2.7(h) of the Company Disclosure Schedule,
since June 30, 2001, neither the Company nor any of its Subsidiaries has made or
agreed to make any write-off or write-down any determination to write-off or
write-down, or revalue, any of the Assets and Properties of the Company or its
Subsidiaries (other than accounts receivables written-down in the ordinary
course of business consistent with past practice), or has changed any reserves
or liabilities associated therewith except in the ordinary course of business
consistent with past practice, in each case, individually or in the aggregate in
an amount exceeding $100,000 (and except for reserves for assets impaired or
liabilities incurred that are set forth in the Company Financials at or prior to
June 30, 2001, and taken in subsequent periods);
 
(i)    Except as set forth in Section 2.7(i) of the Company Disclosure Schedule,
since February 28, 2002, neither the Company nor any of its Subsidiaries has
failed to pay or otherwise satisfy any Liabilities presently due and payable by
it, except such Liabilities that are due and payable to Parent or which are
being contested in good faith by appropriate means or procedures and which,
individually or in the aggregate, are immaterial in amount;



15



--------------------------------------------------------------------------------

 
(j)    Except as set forth in Section 2.7(j) of the Company Disclosure Schedule,
since November 30, 2001, neither the Company nor any of its Subsidiaries has
granted any severance or termination pay to any director, officer, employee or
consultant, has modified any compensation arrangements or granted or approved
any increase in salary, rate of commissions, rate of consulting fees or any
other compensation of any current or former officer, director, stockholder,
employee or independent contractor of, or advisor or consultant to, the Company
or its Subsidiaries, other than in the ordinary course of business and
consistent with past practices, or has paid or agreed or made any commitment to
pay any discretionary or stay bonus;
 
(k)    Except as set forth in Section 2.7(k) of the Company Disclosure Schedule,
since June 30, 2001, neither the Company nor any of its Subsidiaries has made or
changed any election in respect of Taxes, adopted or changed any accounting
method in respect of Taxes, entered into any tax allocation agreement, tax
sharing agreement, tax indemnity agreement or closing agreement, settlement or
compromise of any claim or assessment in respect of Taxes, or consented to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes with any Taxing Authority or otherwise;
 
(l)    Since February 28, 2002, there has been no physical damage, destruction
or other casualty loss (whether or not covered by insurance) affecting any of
the real or personal property or equipment of the Company and its Subsidiaries
individually or in the aggregate in an amount exceeding $50,000; and
 
(m)    Neither the Company nor any of its Subsidiaries has entered into or
approved any Contract, arrangement or understanding or acquiesced in respect of
any arrangement or understanding, to do, engage in or cause or having the effect
of any of the foregoing, including with respect to any Business Combination not
otherwise restricted by the foregoing paragraphs.
 
2.8    No Undisclosed Liabilities.  Except as reflected or reserved against in
the Company Financials (including the notes thereto), there are no Liabilities
of, relating to or affecting the Company, its Subsidiaries or any of their
Assets and Properties, other than Liabilities incurred in the ordinary course of
business consistent with past practice since February 28, 2002, other than
Liabilities that are not, individually or in the aggregate, material to the
Business or Condition of the Company.
 
2.9    Taxes.
 
(a)    The Company and its Subsidiaries have filed all Tax Returns that were
required to be filed under all applicable Laws or regulations or properly sought
extensions therefrom. All such Tax Returns were correct and complete in all
material respects and have been prepared in compliance with all applicable Laws
and regulations. All Taxes due and owed by the Company and its Subsidiaries
(whether or not shown on any Tax Return) have been paid, except to the extent
the failure to do so would not have, individually or in the aggregate, a
Material Adverse Effect on the Business or Condition of the Company. All Tax
Returns that are currently under extension are set forth in Section 2.9(a) of
the Company Disclosure Schedule.
 
(b)    Except as set forth in Section 2.9(b) of the Company Disclosure Schedule,
there are no disputes or claims concerning any Tax liability of the Company or
its Subsidiaries either:



16



--------------------------------------------------------------------------------

 
(A) claimed or raised by any Taxing Authority in writing or (B) as to which any
of the stockholders or the directors and officers of the Company or its
Subsidiaries has knowledge based upon contact with any agent of any Taxing
Authority. No foreign, federal, state, or local tax audits or administrative or
judicial Tax proceedings are, to the Company’s knowledge, pending or are being
conducted with respect to the Company or its Subsidiaries.
 
(c)    The Company and its Subsidiaries have withheld and paid all Taxes
required to be withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party.
 
(d)    Section 2.9(d) of the Company Disclosure Schedule lists all federal,
state, local and foreign jurisdictions in which Tax Returns were filed by the
Company and its Subsidiaries for taxable periods ended on or after June 30,
1998. No Tax Returns for taxable periods ended on or after June 30, 1998, have
been audited. The Company has delivered or otherwise made available to Parent
the correct and complete copies of all federal income Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by the
Company or their Subsidiaries since June 30, 1998. To the Company’s knowledge,
there is no Tax audit pending as of the date of this Agreement.
 
(e)    Neither the Company nor any of its Subsidiaries has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a pending Tax assessment or deficiency.
 
(f)    Neither the Company nor any of its Subsidiaries has filed a consent under
Code §341(f) concerning collapsible corporations.
 
(g)    Except as set forth in Section 2.9(g) of the Company Disclosure Schedule,
neither the Company nor any of its Subsidiaries has made any material payments,
are obligated to make any material payments, or are parties to any agreement
that under certain circumstances could obligate them to make any material
payments that will not be deductible under Code §280G.
 
(h)    Neither the Company nor any of its Subsidiaries has been a United States
real property holding corporation within the meaning of Code §897(c)(2) during
the applicable period specified in Code §897(c)(1)(A)(ii).
 
(i)    Neither the Company nor any of its Subsidiaries is a party to any tax
allocation or sharing agreement. Neither the Company nor any of its Subsidiaries
(A) have been members of an affiliated group filing a consolidated federal
income Tax Return (other than a group the common parent of which was Company) or
(B) have any liability for the Taxes of any Person (other than Company or its
Subsidiaries) under U.S. Treasury Regulation §1.1502-6 (or any similar provision
of state, local, or foreign Law), as a transferee or successor or by Contract.
 
(j)    The unpaid Taxes of the Company and its Subsidiaries (A) did not, as of
February 28, 2002, exceed the reserve for Tax liability (other than any reserve
for deferred taxes established to reflect timing differences between book and
tax income) set forth on the February 28, 2002, balance sheet and (B) will not
exceed that reserve as adjusted for operations and



17



--------------------------------------------------------------------------------

transactions through the date of this Agreement in accordance with the past
custom and practice of the Company and its Subsidiaries in filing their Tax
Returns.
 
(k)    Section 2.9(k) of the Company Disclosure Schedule sets forth the amount
of any net operating loss, net capital loss, unused investment or other credit,
unused foreign tax, or excess charitable contribution allocable to the Company
or Subsidiary.
 
(l)    To the Company’s knowledge, neither the Company nor any of its
Subsidiaries will be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the date of this Agreement as a result of any (A) change
in method of accounting for a taxable period ending on or prior to the date of
this Agreement under Code §481(c) (or any corresponding or similar provision of
state, local or foreign income Tax Law); (B) “closing agreement” as described in
Code §7121 (or any corresponding or similar provision of state, local or foreign
income Tax Law) executed on or prior to the date of this Agreement; (C)
intercompany items or any excess loss account described in U.S. Treasury
Regulations under Code §1502 (or any corresponding or similar provision of
state, local or foreign income Tax Law); (D) installment sale or open
transaction disposition made on or prior to the date of this Agreement; or (E)
prepaid amount received on or prior to the date of this Agreement.
 
(m)    There are no Liens for Taxes or any related encumbrances upon the assets
of the Company or any of its Subsidiaries, except Liens and encumbrances for
Taxes not yet due.
 
2.10    Legal Proceedings.
 
(a)    There are no Actions or Proceedings pending or, to the knowledge of the
Company, threatened against the Company, its Subsidiaries or any of their Assets
and Properties. No notice has been received and the Company does not otherwise
have knowledge of any Orders outstanding against the Company or any of its
Subsidiaries.
 
(b)    Section 2.10(b) of the Company Disclosure Schedule sets forth all Actions
or Proceedings pending as of the date hereof against or, to the knowledge of the
Company, threatened against, the Company, its Subsidiaries or any of their
Assets and Properties.
 
2.11    Compliance with Laws and Orders; Permits.
 
(a)    Neither the Company, nor its Subsidiaries, nor any of their directors,
officers, Affiliates, agents or employees has violated since June 30, 1999, or
is currently in default or violation under, any Law or Order applicable to the
Company, any of its Subsidiaries or any of their Assets and Properties, and the
Company is not aware of any claim of violation, or of any actual violation, of
any such Laws and Orders, except, in each such case, as such default or
violation would not have, individually or in the aggregate, a Material Adverse
Effect on the Business or Condition of the Company.
 
(b)    The Company and each of its Subsidiaries hold all permits, licenses,
variances, exemptions, orders and approvals from Governmental or Regulatory
Authorities which are material or necessary to the operation of the business of
the Company and its Subsidiaries



18



--------------------------------------------------------------------------------

(collectively, the “Company Permits”). The Company and its Subsidiaries are in
compliance with the terms of all Company Permits, except as such non-compliance
would not have, individually or in the aggregate, a Material Adverse Effect on
the Business or the Condition of the Company.
 
2.12    Employee Benefit Plans and Employee Matters.
 
(a)    Section 2.12(a) of the Company Disclosure Schedule lists every pension,
retirement, profit-sharing, deferred compensation, stock option, employee stock
ownership, severance pay, vacation, bonus or other incentive plan; any medical,
vision, dental or other health plan; any life insurance plan or any other
employee benefit plan or fringe benefit plan; any payroll practice, other
written or unwritten employee program, arrangement, agreement or understanding;
commitments or methods of contribution or compensation (whether arrived at
through collective bargaining or otherwise), whether formal or informal, and
whether funded or unfunded; including, without limitation, any “employee benefit
plan,” as that term is defined in Section 3(3) of ERISA; and including plans
otherwise exempt from ERISA under Section 4(b)(4) thereof because they are
maintained outside of the United States primarily for the benefit of persons
substantially all of whom are nonresident aliens; that is currently maintained,
sponsored in whole or in part, or contributed to by or was adopted during the
past six years by the Company or any ERISA Affiliate of the Company or under (or
in connection with) which the Company or an ERISA Affiliate of the Company has
any contingent or noncontingent liability of any kind, whether or not probable
of assertion (collectively, the “Benefit Plans”). Any of the Benefit Plans that
is an “employee pension benefit plan” as that term is defined in Section 3(1) of
ERISA, is referred to herein as an “ERISA Plan.” No Benefit Plan is or has been
a multiemployer plan within the meaning of Section 3(37) of ERISA.
 
(b)    Section 2.12(b) of the Company Disclosure Schedule lists, with respect to
all Benefit Plans listed in Section 2.12(a) of the Company Disclosure Schedule:
(a) all trust agreements or other funding arrangements, including insurance
contracts, all annuity contracts, actuarial statements or valuations, fidelity
bonds, fiduciary liability policies, investment manager or advisory contracts,
and all amendments (if any) thereto; (b) where applicable, with respect to any
such plans or plan amendments, the most recent determination letters issued by
the IRS; and (c) the most recent summary plan descriptions, any material
modifications thereto, and all material employee communications with respect to
such Benefit Plans. Contemporaneous with the delivery of the Company Disclosure
Schedule, the Company has delivered a true and complete copy of each such
Benefit Plan, agreement, most recent IRS letter or ruling, opinion, return,
financial statement and summary plan description described in Section 2.12(a) or
Section 2.12(b) hereof, certified as such by the chief financial officer of the
Company, together with the annual report (Form 5500 Series) for the two most
recent plan years for any Benefit Plan subject to such reporting requirements.
 
(c)    All the Benefit Plans and any related trusts subject to ERISA comply in
all material respects with and have been administered in substantial compliance
with the provisions of ERISA, all applicable provisions of the Code, and all
applicable federal or state Laws and all other applicable Laws, rules and
regulations, and the Company has not received any notice from any governmental
agency or instrumentality questioning or challenging such compliance. Any
noncompliance or failure properly to maintain, operate or administer a Benefit
Plan or related



19



--------------------------------------------------------------------------------

 
trust has not rendered nor will render (i) such Benefit Plan or related trust of
the Company subject to or liable for any material taxes, penalties or
Liabilities to any Person; (ii) such Benefit Plan subject to disqualification;
or (iii) the related trust subject to loss of tax-exempt status.
 
(d)    Neither the Company, nor, to the best knowledge and belief of the
Company, any administrator or fiduciary of any such Benefit Plan (or agent or
delegate of any of the foregoing) has engaged in any transaction or acted or
failed to act in any manner that could subject the Company to any direct or
indirect liability (by indemnity or otherwise) for a breach of any fiduciary,
co-fiduciary or other duty under ERISA. Except as set forth in Section 2.12(d)
of the Company Disclosure Schedule, no material oral or written representation
or communication with respect to any aspect of the Benefit Plans has been or
will be made to employees of the Company prior to the Closing Date that is not
in accordance with the written or otherwise preexisting terms and provisions of
such Benefit Plans in effect immediately prior to the Closing Date, except for
any amendments or terminations required by the terms of this Agreement or by
applicable Law. There are no claims or disputes under the terms of, or in
connection with, the Benefit Plans (other than routine claims for benefits).
 
(e)    All annual reports or returns, audited or unaudited financial statements,
actuarial valuations, summary annual reports and summary plan descriptions
issued with respect to the Benefit Plans are correct and accurate in all
material respects as of the dates thereof; and there have been no amendments
filed to any of such reports, returns, statements, valuations or descriptions or
required to make the information therein true and accurate. All annual reports
(Form 5500 series) required to be filed with respect to any Benefit Plan have
been or will be timely filed.
 
(f)    No non-exempt “prohibited transaction” (within the meaning of Section
4975(c) of the Code) involving any Benefit Plan has occurred. None of the assets
of any ERISA Plan is an “employer security” (within the meaning of Section
407(d)(1) of ERISA) or “employer real property” (within the meaning of Section
407(d)(2) of ERISA).
 
(g)    Each Benefit Plan that is or has been an “employee pension benefit plan”
as defined in Section 3(2) of ERISA is a defined contribution plan qualified
under Section 401(a) of the Code and its related trust is exempt from tax under
Section 501(a) of the Code (a “Qualified Plan”) and no circumstances exist that
could reasonably be expected to result in disqualification of any Qualified Plan
or loss of tax-exempt status for its related trust. No Qualified Plan (nor any
predecessor to a Qualified Plan) has ever been subject to the provisions of
Title IV of ERISA or to the minimum funding standards of Section 412 of the
Code.
 
(h)    The Company has no current or future liability with respect to any events
or matters occurring, arising or accruing on or prior to such date under any
Benefit Plan that is not reflected in the Company Financials.
 
(i)    The Company does not maintain any Benefit Plan providing deferred or
stock based compensation that is not reflected in the Company Financials.
 
(j)    Neither the Company nor any ERISA Affiliate of the Company has
maintained, and neither now maintains, a Benefit Plan providing welfare benefits
(as defined in ERISA



20



--------------------------------------------------------------------------------

Section 3(1)) to employees after retirement or other separation of service
except to the extent required under Part 6 of Title I of ERISA and Code Section
4980B.
 
(k)    Except as set forth in Section 2.12(k) of the Company Disclosure
Schedule, the consummation of the transactions contemplated by this Agreement
will not (i) entitle any current or former employee (or any spouse, dependent or
other family member of such employee) of the Company to severance pay,
unemployment compensation or any payment contingent upon a change in control or
ownership of the Company or (ii) accelerate the time of payment or vesting, or
increase the amount, of any compensation due to any such employee or former
employee (or any spouse, dependent or other family member of such employee).
 
(l)    Section 2.12(l) of the Company Disclosure Schedule sets forth a complete
list of all agreements, Contracts or commitments of the Company (description to
include title of agreement or indicate if letter agreement, together with
employee’s name and date of agreement) in favor of any of the persons subject to
covenants-not-to-compete as of the date of this Agreement that provide for
continuation of salary or any severance benefit payable on or after termination
of employment in respect of any of the officers of the Company, including
without limitation those persons subject to covenants-not-to-compete as of the
date of this Agreement.
 
(m)    The list of welfare plans in Section 2.12(a) of the Company Disclosure
Schedule discloses whether each welfare plan is (i) unfunded, (ii) funded
through a “welfare benefit fund”, as such term is defined in Section 419(e) of
the Code, or other funding mechanism or (iii) insured. Each such welfare plan
may be amended or terminated without liability to the Parent, Merger Sub or
Company at any time after the date of this Agreement, except as may arise under
Section 4980(B) of the Code. The Company and its ERISA Affiliates have complied
and complies in all material respects with the applicable requirements of
Section 4980B(f) of the Code with respect to each Benefit Plan that is a group
health plan, as such term is defined in Section 4000(b)(1) of the Code.
 
(n)    There are no corrections of any Benefit Plan pending under the Employee
Plan Compliance Reconciliation System (as set forth in Internal Revenue Service
Revenue Procedure 2001-17) (“EPCRS”). The Company has provided Parent with
copies of all compliance agreements, memoranda, and such other documents
produced under EPCRS with respect to a Benefit Plan.
 
(o)    The Company has provided Parent with employment information and records
as described in the Human Resources Agreement, and such information and records
are complete and accurate.
 
(p)    All Benefit Plans maintained outside of the United States for the benefit
of Company employees are in material compliance with all applicable Laws of the
relevant jurisdiction in which such Benefit Plans are maintained. Section
2.12(p) of the Company Disclosure Schedule sets forth a complete list of the
Benefit Plans maintained by the Company for its employees based primarily in
countries and territories other than the United States.



21



--------------------------------------------------------------------------------

 
2.13    Real Property.
 
(a)    Section 2.13(a) of the Company Disclosure Schedule contains a true and
correct list of (i) each parcel of real property leased, utilized and/or
operated by the Company or any of its Subsidiaries (as lessor or lessee or
otherwise) (the “Leased Real Property”) and (ii) all Liens against the Company
or any of its Subsidiaries relating to or affecting any parcel of Leased Real
Property. Neither the Company nor any of its Subsidiaries owns any real property
other than leasehold improvements, if any, on the Leased Real Property.
 
(b)    Subject to the terms of its respective leases, the Company has a valid
and subsisting leasehold estate in and the right to quiet enjoyment of each of
the Leased Real Properties for the full term of the leases relating thereto.
Each lease referred to in clause (i) of Section 2.13(a) above is a legal, valid
and binding agreement, enforceable against the Company in accordance with its
terms and, to the Company’s knowledge, against each other Person that is a party
thereto, and there is no, and neither the Company nor any of its Subsidiaries
has received notice of any, current default (or any condition or event which,
after notice or lapse of time or both, would constitute a material default)
thereunder. Neither the Company nor any of its Subsidiaries owes any brokerage
commissions or finders fees with respect to any such Leased Real Property.
 
(c)    All improvements on the Leased Real Property (i) comply with and are
operated in all material respects in accordance with applicable Laws (including
Environmental Laws) and all applicable Liens, Approvals, Contracts, covenants
and restrictions and (ii) are in all material respects in good operating
condition and in a state of good maintenance and repair, ordinary wear and tear
excepted, and such improvements are in all material respects adequate and
suitable for the purposes for which they are presently being used and there are
no condemnation or appropriation proceedings pending or, to the knowledge of the
Company, threatened against any of such real property or the improvements
thereon.
 
2.14    Tangible Personal Property.  The Company (or its Subsidiaries) is in
possession of and has good and marketable title to, or has valid leasehold
interests in or valid rights under Contract to use, all tangible personal
property used in the conduct of its business, including all tangible personal
property reflected on the Company Financials and tangible personal property
acquired since February 28, 2002. All such tangible personal property (including
plant, property and equipment) is free and clear of all Liens and is adequate
and suitable in all material respects for the conduct by the Company of its
business as presently conducted, and is in good working order and condition,
ordinary wear and tear excepted, and its use complies in all material respects
with all applicable Laws.
 
2.15    Intellectual Property.
 
(a)    Section 2.15(a) of the Company Disclosure Schedule lists all Company
Registered Intellectual Property. Each item of Company Registered Intellectual
Property is valid and subsisting, and all necessary registration, maintenance,
renewal fees, annuity fees and Taxes in connection with such Registered
Intellectual Property due and payable on or before the date hereof have been
paid and all necessary documents and certificates in connection with such
Company Registered Intellectual Property which are due on or before the date
hereof have been



22



--------------------------------------------------------------------------------

filed with the relevant patent, copyright, trademark or other federal
authorities in the United States or foreign jurisdictions where the Company has
filed documents for such purpose, as the case may be, for the purposes of
maintaining such Company Registered Intellectual Property. To the extent
required to protect its ownership rights in and to such Registered Intellectual
Property in accordance with applicable Laws, the Company or its Subsidiary has
recorded each such assignment of Registered Intellectual Property with the
relevant Governmental or Regulatory Authority, including the PTO, the U.S.
Copyright Office, or their respective equivalents in any foreign jurisdiction
where the Company or any of its Subsidiaries has filed documents for such
purpose, as the case may be, except where the failure to so file would not
reasonably be expected to have a Material Adverse Effect on the Business or
Condition of the Company. To the Company’s knowledge, there are no facts or
circumstances that would render any Company Registered Intellectual Property
invalid or unenforceable. To the Company’s knowledge, neither the Company nor
any of its Subsidiaries has misrepresented, or failed to disclose, and is aware
of any misrepresentation or failure to disclose, any fact or circumstances in
any application for any Company Registered Intellectual Property that would
constitute fraud or a material misrepresentation with respect to such
application or that would otherwise adversely effect the validity or
enforceability of any Company Registered Intellectual Property in any material
respect.
 
(b)    The Company Intellectual Property constitutes all the Intellectual
Property used in or necessary to the conduct of the Company’s business as it is
currently conducted and, to the Company’s knowledge with respect to T-Rex One,
as is currently contemplated to be conducted in the Operating Plan (but
including the provision for additional third party software licenses as set
forth in Section 2.15(b) of the Company Disclosure Schedule). The Company and
its Subsidiaries have all requisite right, title and interest in or valid and
enforceable rights under Contracts or Licenses to use all Company Intellectual
Property necessary to the conduct of its business as currently conducted. Each
item of Company Intellectual Property, including all Company Registered
Intellectual Property listed in Section 2.15(a) of the Company Disclosure
Schedule, is owned exclusively by the Company (or its Subsidiaries) and is free
and clear of any Liens (in each case, excluding Intellectual Property licensed
to the Company under any License disclosed under Section 2.15(e) of the Company
Disclosure Schedule and excluding standard Licenses for available software or
off-the-shelf, shrink-wrap, or browse wrap software or “open source” code that
is commercially available to any single Person for a license fee of no more than
$5,000).
 
(c)    The Company and its Subsidiaries have taken reasonable steps to protect
and preserve its ownership of Company Intellectual Property and to protect its
rights in confidential information and trade secrets which are material to the
conduct of the Company’s business. To the extent that any Company Intellectual
Property has been developed or created by any Person other than the Company, or
to the extent that any Company Intellectual Property has been developed or
created by consultants and employees of the Company or its Subsidiaries, which
in either case is material to the conduct of the Company’s business, the Company
has a written agreement with such Person with respect thereto and the Company
has either (i) obtained ownership of, and is the exclusive owner of, all such
Intellectual Property by operation of law or by valid assignment of any such
rights or (ii) has obtained a License under or to such Intellectual Property as
disclosed under Section 2.15(e) of the Company Disclosure Schedule.



23



--------------------------------------------------------------------------------

 
(d)    Neither the Company nor any of its Subsidiaries has transferred ownership
of any Intellectual Property that is Company Intellectual Property and is
material to the conduct of the Company’s business, to any other Person.
 
(e)    Section 2.15(e) of the Company Disclosure Schedule lists (i) all inbound
Licenses of Intellectual Property or software licensed to the Company or any of
its Subsidiaries from a third party (other than standard Licenses for available
software or off-the-shelf, shrink-wrap, or browse wrap software or “open source”
code that is commercially available to any single Person for a license fee of no
more than $5,000), and (ii) all outbound Licenses of Intellectual Property or
software licensed from the Company or any of its Subsidiaries to a third party
that grants licenses to Intellectual Property (other than Licenses to pharmacies
in the ordinary course of business consistent with past practice). Neither the
Company nor any of its Subsidiaries is in breach of, nor has it failed to
perform under any of the Contracts and Licenses to which either the Company or
any of its Subsidiaries is a party and, to the Company’s knowledge, no other
party to such Contracts and Licenses is in breach of or has failed to perform
thereunder, except, in each such case, to the extent it would not have,
individually or in the aggregate, a Material Adverse Effect on the Business or
Condition of the Company.
 
(f)    The operation of the business of the Company as currently conducted does
not infringe or misappropriate the Intellectual Property of any Person, and
neither the Company nor any of its Subsidiaries has received notice from any
Person claiming that such operation or any act, product, technology or service
(including products, technology or services currently under development) of the
Company or its Subsidiaries infringes or misappropriates the Intellectual
Property of any Person, nor is the Company aware of any basis for any such
claim. To the knowledge of the Company, no Person is infringing or
misappropriating any Company Intellectual Property owned by the Company or any
of its Subsidiaries.
 
(g)    There are no Contracts or Licenses between the Company (or any of its
Subsidiaries) and any other Person with respect to Company Intellectual Property
under which there is any material dispute (or, to the Company’s knowledge, facts
that may reasonably lead to a dispute) including any material dispute or facts
that may reasonably lead to a material dispute regarding the scope of the
Intellectual Property Rights granted in such Contract or License, or performance
under such Contract or License, including with respect to any payments to be
made or received by the Company or its Subsidiaries thereunder.
 
(h)    No Company Intellectual Property owned by the Company, or any product,
technology or service of the Company or any of its Subsidiaries, or to the
Company’s knowledge, any other Company Intellectual Property, is subject to any
Order, Action or Proceeding or “march in” rights that restricts, or that is
reasonably expected to restrict in any manner, the use, transfer or licensing of
any Company Intellectual Property by the Company or any of its Subsidiaries or
that may affect the validity, use or enforceability of such Company Intellectual
Property, except to the extent it would not have, individually or in the
aggregate, a Material Adverse Effect on the Business or Condition of the
Company.
 
(i)    Neither this Agreement nor any transaction contemplated by this Agreement
will result in the loss of any ownership or License rights of the Company or any
of its Subsidiaries prior to the Closing Date, or the Surviving Corporation from
and after the Closing Date (except



24



--------------------------------------------------------------------------------

as set forth in Section 2.15(i) of the Company Disclosure Schedule), in any of
the Company Intellectual Property or require or obligate Parent or the Surviving
Corporation (i) to grant to any third party any rights or licenses with respect
to any Company Intellectual Property; or (ii) to pay any royalties or other
amounts. Except as set forth in Section 2.15(i) of the Company Disclosure
Schedule, neither this Agreement nor any transaction contemplated by this
Agreement will give to any third party the lawful right to terminate, in whole
or in part, any Contracts or Licenses to which the Company or any of its
Subsidiaries is a party with respect to any Intellectual Property, except to the
extent it would not have, individually or in the aggregate, a Material Adverse
Effect on the Business or Condition of the Company.
 
(j)    Except as set forth in Section 2.15(j) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries has delivered or
permitted to be delivered to any Person any source code of the Company
Intellectual Property, and no Person has any rights with respect to, the source
code, or any portion or aspect of the source code of an Company Intellectual
Property.
 
2.16    Contracts.
 
(a)    Section 2.16(a) of the Company Disclosure Schedule (with paragraph
references corresponding to those set forth below) contains a true and complete
list of each of the following Contracts or other arrangements (true and complete
copies of which or, if none, reasonably complete and accurate written
descriptions thereof, together with all amendments and supplements thereto and
all waivers of any terms thereof, have been provided to Parent prior to the
execution of this Agreement), to which the Company or any of its Subsidiaries is
a party or by which any of their Assets and Properties is bound (such Contracts
or other arrangements being referred to herein as the “Material Contracts”):
 
(i)         (A) all Contracts (excluding Benefit Plans) providing for a
commitment of employment or consultant services for a specified or unspecified
term; (B) any written or unwritten representations, commitments, promises,
communications or courses of conduct involving an obligation of the Company or
any of its Subsidiaries to make payments (with or without notice, passage of
time or both) to any Person in connection with, or as a consequence of, the
transactions contemplated hereby; and (C) all severance agreements or change of
control arrangements;
 
(ii)        all Contracts with any Person containing any provision or covenant
prohibiting or limiting the ability of the Company or any of its Subsidiaries to
engage in any business activity or compete with any Person or prohibiting or
limiting the ability of any Person to compete with the Company or any of its
Subsidiaries;
 
(iii)      all partnership, joint venture, stockholders’ or other similar
Contracts with any Person;
 
(iv)       all Contracts relating to Indebtedness in an amount of $100,000 or
more of the Company on a consolidated basis;



25



--------------------------------------------------------------------------------

 
(v)       any trust indenture, mortgage, promissory note, loan agreement or
other Contract for the borrowing of money, any guarantees, currency exchange,
commodities or other hedging arrangement or any leasing transaction of the type
required to be capitalized in accordance with GAAP which in each case exceeds
$100,000;
 
(vi)       all Contracts relating to (A) the future disposition or acquisition
of any Assets and Properties with an aggregate value of $100,000 or more, and
(B) any Business Combination;
 
(vii)      all Contracts that (A) limit or contain restrictions on the ability
of the Company or any of its Subsidiaries to declare or pay dividends on, to
make any other distribution in respect of or to issue or purchase, redeem or
otherwise acquire its capital stock, to incur Indebtedness, to incur or suffer
to exist any Lien, to purchase or sell any Assets and Properties exceeding
$25,000, to change the lines of business in which it participates or engages,
(B) require the Company or any of its Subsidiaries to maintain specified
financial ratios or levels of net worth or other indicia of financial condition,
or (C) require the Company or any of its Subsidiaries to maintain insurance in
certain amounts or with certain coverages;
 
(viii)     all powers of attorney and comparable delegations of authority; and
 
(ix)       all other Contracts not otherwise required to be disclosed above in
Section 2.16(a) of the Disclosure Schedule which are material to the Business or
Condition of the Company as currently conducted.
 
(b)    Each Material Contract is in full force and effect and constitutes a
legal, valid and binding agreement, enforceable against the Company in
accordance with its terms, and to the knowledge of the Company, each other party
thereto, and, to the knowledge of the Company, no party to such Material
Contract is, nor has received notice that it is currently in violation or breach
of or default under any such Material Contract, except to the extent it would
not have, individually or in the aggregate, a Material Adverse Effect on the
Business or Condition of the Company (or with notice or lapse of time or both,
would be in violation or breach of or default under any such Material Contract,
except to the extent it would not have, individually or in the aggregate, a
Material Adverse Effect on the Business or Condition of the Company).
 
2.17    Insurance.
 
(a)    Section 2.17(a) of the Company Disclosure Schedule contains a true and
complete list (including the names and addresses of the insurers and the
expiration dates thereof) of all liability, property, workers’ compensation,
directors’ and officers’ liability and other insurance policies currently in
effect that insure any of the business, operations or employees of the Company
or any of its Subsidiaries and that (i) have been issued to the Company or any
of its Subsidiaries or (ii) to the knowledge of the Company, have been issued to
any Person (other than the Company) for the benefit of the Company or any of its
Subsidiaries. The insurance coverage provided by the policies set forth in
Section 2.17(a) of the Company Disclosure Schedule will not terminate or lapse
by reason of any of the transactions contemplated by this Agreement. Each policy
listed in Section 2.17(a) of the Company Disclosure Schedule is valid and
binding



26



--------------------------------------------------------------------------------

and in full force and effect, all premiums due thereunder have been paid when
due and neither the Company or, to the Company’s knowledge, the Person to whom
such policy has been issued has received any notice of cancellation or
termination in respect of any such policy or is in default thereunder, and the
Company has no knowledge of any reason or state of facts that could reasonably
be expected to lead to the cancellation of such policies or of any threatened
termination of, or material premium increase with respect to, any of such
policies. The insurance policies listed in Section 2.17(a) of the Company
Disclosure Schedule, are in amounts and have coverages as required by any
Contract to which the Company or any of its Subsidiaries is a party or by which
any of their Assets and Properties is bound.
 
(b)    Section 2.17(b) of the Company Disclosure Schedule contains a list of all
claims over $25,000 made under any insurance policies covering the Company or
any of its Subsidiaries in the last two (2) years. The Company has not received
notice that any insurer under any policy listed (or required to be listed) in
Section 2.17(a) of the Company Disclosure Schedule is denying, disputing or
questioning liability with respect to a claim thereunder or defending under a
reservation of rights clause.
 
2.18 Affiliate Transactions.
 
(a)    Except as set forth in Section 2.18(a) of the Company Disclosure
Schedule, and except for transactions with Parent, (i) there are no Contracts or
Liabilities between the Company (or any of its Subsidiaries), on the one hand,
and any current or former officer, director, material stockholder (which for
purposes of this Section 2.18 shall mean holding greater than 0.5% of the
outstanding shares of Company Capital Stock on an “as-if-converted” basis), or
Affiliate of the Company (or any of its Subsidiaries), on the other hand, (ii)
neither the Company nor any of its Subsidiaries provides or causes to be
provided any assets, services or facilities to any such current or former
officer, director, material stockholder or Affiliate, (iii) no current or former
officer, director, material stockholder or Affiliate provides or causes to be
provided any assets, services or facilities to the Company and (iv) neither the
Company nor any of its Subsidiaries beneficially owns, directly or indirectly,
any Investment Assets of any such current or former officer, director, material
stockholder or Affiliate.
 
(b)    Each of the Contracts and Liabilities listed in Section 2.18(a) of the
Company Disclosure Schedule were entered into or incurred, as the case may be,
on terms no less favorable to the Company (in the reasonable judgment of the
Company) than if such Contract or Liability was entered into or incurred on an
arm’s length basis on competitive terms. Any Contract to which the Company or
any of its Subsidiaries is a party and in which any director of the Company has
a financial interest in such Contract was approved in accordance with
Pennsylvania Law.
 
2.19    Employees; Labor Relations.
 
(a)    Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement and there is no unfair labor practice or labor
arbitration proceedings pending, or, to the knowledge of the Company,
threatened. To the knowledge of the Company, there are no organizational efforts
presently underway or threatened involving any employees of



27



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries. Since June 30, 1999, there has been no
work stoppage, strike or other concerted action by employees of the Company or
any of its Subsidiaries.
 
(b)    Except as set forth in Section 2.19(b) of the Company Disclosure
Schedule, each Person who is an employee of the Company or any of its
Subsidiaries is employed at will. To the Company’s knowledge, each Person who is
an independent contractor of the Company or any of its Subsidiaries is properly
classified as an independent contractor for purposes of all employment related
Laws and all Laws concerning the status of independent contractors. Except as
set forth in Section 2.19(b) of the Company Disclosure Schedule, the completion
of the transactions contemplated by this Agreement will not result in any
payment or increased payment becoming due to any current or former officer,
director, or employee of, or consultant to, the Company or any of its
Subsidiaries. Neither the Company nor any of its Subsidiaries is a party to any
agreement for the provision of labor from any outside agency outside the
ordinary course of business.
 
(c)    Except as set forth in Section 2.19(c) of the Company Disclosure
Schedule, since June 30, 1999, there have been no federal or state claims based
on sex, sexual or other harassment, age, disability, race or other
discrimination or common law claims, including claims of wrongful termination,
filed by any employees of the Company or any of its Subsidiaries or by any of
the employees performing work for the Company or any of its Subsidiaries but
provided by an outside employment agency and against the Company or any of its
Subsidiaries, nor, to the knowledge of the Company, is any such claim
threatened. The Company and its Subsidiaries have complied in all material
respects with all Laws related to the employment of employees and since June 30,
1999, the Company has not received any notice of any claim that it has not
complied in any material respect with any Laws relating to the employment of
employees, including any provisions thereof relating to wages, hours, collective
bargaining, the payment of social security and similar taxes, equal employment
opportunity, employment discrimination, the WARN Act, employee safety, or that
it is liable for any arrearages of wages or any Taxes or penalties for failure
to comply with any of the foregoing.
 
(d)    There are no written policies and/or employee handbooks or manuals except
as described in Section 2.19(d) of the Company Disclosure Schedule. True and
correct copies of all of such written policies and/or employee handbooks or
manuals have been provided to Parent.
 
2.20    Environmental Matters.
 
(a)    The Company and its Subsidiaries possess any and all Environmental
Permits necessary to or required for the operation of its business as currently
conducted and is in compliance in all material respects with (i) all terms,
conditions and provisions of its Environmental Permits; and (ii) all
Environmental Laws.
 
(b)    Neither the Company, nor any of its Subsidiaries, nor any predecessor of
the Company nor any entity previously owned by the Company has received any
notice of alleged, actual or potential responsibility for, or any inquiry
regarding, (i) any Release or threatened or suspected Release of any Hazardous
Material, or (ii) any violation of Environmental Law, and there is no
outstanding civil, criminal or administrative investigation, action, suit
hearing or proceeding pending or threatened against the Company or any of its
Subsidiaries pursuant to any



28



--------------------------------------------------------------------------------

Environmental Law. Neither the Company, nor any of its Subsidiaries, nor any
predecessor of the Company nor any entity previously owned by the Company has
any obligation or liability with respect to any Hazardous Material, including
any Release or threatened or suspected Release of any Hazardous Material and any
violation of Environmental Law, and, to the Company’s knowledge, there have been
no events, facts or circumstances which could form the basis of any such
obligation or liability.
 
(c)    To the Company’s knowledge, no Releases of Hazardous Material(s) have
occurred at, from, in, to, on, or under any Site and no Hazardous Material is
present in, on, about or migrating to or from any Site. Neither the Company, nor
any of its Subsidiaries nor any predecessor of the Company, nor any entity
previously owned by the Company, has transported or arranged for the treatment,
storage, handling, disposal or transportation of any Hazardous Material at, from
or to any site or other location. To the Company’s knowledge, there is no (i)
underground storage tank, active or abandoned, (ii) polychlorinated biphenyl
containing equipment, (iii) asbestos-containing material, (iv) radon, (v)
lead-based paint or (vi) urea formaldehyde at any Site. Any underground storage
tank meets all current applicable upgrade requirements.
 
2.21    Accounts Receivable.  The accounts and notes receivable of the Company
and its Subsidiaries reflected on the Company Financials, and all accounts and
notes receivable arising subsequent to the Financial Statement Date, (a) arose
from bona fide sales transactions in the ordinary course of business, consistent
with past practice, and are payable on ordinary trade terms, (b) are, to the
Company’s knowledge, legal, valid and binding obligations of the respective
debtors enforceable in accordance with their respective terms, and (c) are not
subject to any valid set-off or counterclaim, except for such offsets of
accounts receivables in the ordinary course of business consistent with past
practice or as otherwise set forth in Section 2.21 of the Company Disclosure
Schedule.
 
2.22    Other Negotiations; Brokers.  Except for CIBC World Markets Corp., no
investment bankers, broker, financial advisor or other Person which has been
retained by or is authorized to act on behalf of the Company who might be
entitled to any broker’s, finder’s, financial advisor’s or similar fee or
commission in connection with this Agreement and the transactions contemplated
hereby based on arrangements made by or on behalf of the Company. Neither the
Company, any Subsidiary nor any officer, director or Affiliate of the Company,
nor any agent of the Company has engaged in discussions with a third party, nor
entered into any agreement, relating to the acquisition of the Company or
substantially all of the Assets or Properties of the Company by such third
party, which may, in any such case, reasonably result in liability to the
Company, to such third party, or to any broker, finder or intermediary from such
discussions.
 
2.23    Banks and Brokerage Accounts.  Section 2.23 of the Company Disclosure
Schedule sets forth (a) a true and complete list of the names and locations of
all banks, trust companies, securities brokers and other financial institutions
at which the Company or any of its Subsidiaries has an account or safe deposit
box or maintains a banking, custodial, trading or other similar relationship,
(b) a true and complete list and description of each such account, box and
relationship, indicating in each case the account number and the names of the
respective officers, employees, agents or other similar representatives of the
Company and its Subsidiaries



29



--------------------------------------------------------------------------------

having signatory power with respect thereto and (c) a list of each Investment
Asset, the name of the record and beneficial owner thereof, the location of the
certificates, if any, therefor, the maturity date, if any, and any stock or bond
powers or other authority for transfer granted with respect thereto.
 
2.24    Foreign Corrupt Practices Act.  Neither the Company, nor its
Subsidiaries, nor to the knowledge of the Company, any agent, employee or other
Person associated with or acting on behalf of the Company or its Subsidiaries
has, directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, made any unlawful payment to foreign or domestic government
officials or employees or to foreign or domestic political parties or campaigns
from corporate funds, violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kick-back or other similar unlawful payment.
 
2.25    Disclosure.  No representation or warranty made by the Company contained
in this Agreement, and no statement contained in the Company Disclosure Schedule
or in any certificate, list or other writing prepared by or on behalf of the
Company and furnished to Parent pursuant to any provision of this Agreement
omits to state a material fact necessary in order to make the statements herein
or therein, in the light of the circumstances under which they were made, not
misleading.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Parent and Merger Sub, jointly and severally, hereby represent and warrant to
the Company, subject to such exceptions as are specifically disclosed with
respect to specific numbered and lettered sections and subsections of this
Article 3 in the disclosure schedule and schedule of exceptions (the “Parent
Disclosure Schedule”) delivered herewith and dated as of the date hereof, and
numbered with corresponding numbered and lettered sections and subsections, as
of the date of this Agreement as follows:
 
3.1    Organization and Qualification.  Each of Parent and Merger Sub is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware. Each of Parent and Merger Sub has full corporate power
and authority to conduct its business as now conducted and as currently proposed
to be conducted and to own, use, license and lease its Assets and Properties.
Each of Parent and Merger Sub is duly qualified, licensed or admitted to
transact business and is in good standing as a foreign corporation in each
jurisdiction where the ownership, use, licensing or leasing of its Assets or
Properties, or the conduct or nature of its business, makes such qualification,
licensing or admission necessary, except for such failures to be so qualified,
licensed or admitted and in good standing that could not reasonably be expected
to have a Material Adverse Effect on the Business or Condition of Parent.
 
3.2    Valid Issuance.  The shares of Parent Common Stock issued in connection
with the Merger has been duly authorized, and, upon issuance in accordance with
the terms hereof, will be validly issued, fully paid and nonassessable and are
not otherwise subject to any preemptive rights.



30



--------------------------------------------------------------------------------

 
3.3    Authority Relative to this Agreement.  Each of Parent and Merger Sub has
full corporate power and authority to execute and deliver this Agreement and the
Ancillary Agreements to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by each of Parent and Merger Sub of this
Agreement and the Ancillary Agreements to which it is a party, and the
performance by each of Parent and Merger Sub of its obligations hereunder and
thereunder, have been duly and validly authorized by all necessary action by the
Board of Directors of each of Parent and Merger Sub, and no other corporate
action on the part of either of Parent and Merger Sub is necessary. This
Agreement and the Ancillary Agreements to which each of Parent and Merger Sub is
a party have been or will be, as applicable, duly and validly executed and
delivered by Parent and Merger Sub and, assuming the due authorization,
execution and delivery hereof (and in the case of the Ancillary Agreements to
which Parent or Merger Sub is a party thereof) by the Company and/or the other
parties thereto, constitutes or will constitute, as applicable, a legal, valid
and binding obligation of Parent or Merger Sub enforceable against Parent or
Merger Sub in accordance with its respective terms.
 
3.4    SEC Filings.
 
(a)    Parent Filings.  Parent has made available, or will make available, to
the Company (i) its annual reports on Form 10-K for its fiscal years ended May
31, 1999, 2000 and 2001, (ii) its quarterly reports on Form 10-Q for its
quarters ended August 31, 2001, November 30, 2001, and March 1, 2002, (iii) its
proxy or information statements relating to meetings of, or actions taken
without a meeting by, the stockholders of Parent held since May 31, 2001 and
(iv) all of its other reports, statements, schedules and registration statements
filed with the SEC since March 1, 2002 through the Closing Date (the documents
referred to in this Section 3.4(a) being referred to collectively as the “Parent
SEC Documents”).
 
(b)    Securities Compliance.  As of its filing date, each Parent SEC Document,
including the financial statements contained therein (i) has or will comply in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act; (ii) did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, and (iii) were and
will be prepared in accordance with GAAP consistently applied, and fairly
present in all material respects the consolidated position of Parent and its
Subsidiaries as of the dates set forth therein, and do not and will not (a)
contain any items of special or nonrecurring revenue or any other income not
earned in the ordinary course of business except as expressly stated therein,
(b) omit any liabilities that would be required to be disclosed under GAAP, or
(c) omit any special purpose entities involving affiliated entities which are
required to be disclosed under GAAP.
 
(c)    Information Supplied.  None of the information to be supplied by Parent
or Merger Sub for inclusion or incorporation in the Registration Statements
will, at the time the Registration Statements are filed with the SEC and at the
time that it becomes effective under the Securities Act contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements made therein not misleading.
Neither Parent nor Merger Sub makes any representation, warranty or covenant
with respect to



31



--------------------------------------------------------------------------------

information supplied or to be supplied by the Company (or any stockholder of the
Company, except Parent) which is contained in or omitted from the Registration
Statements.
 
3.5    No Conflicts.  The execution and delivery by each of Parent and Merger
Sub of this Agreement and the Ancillary Agreements to which it is a party does
not, and the performance by Parent and Merger Sub of its obligations under this
Agreement and the Ancillary Agreements to which it is a party and the
consummation of the transactions contemplated hereby and thereby do not and will
not:
 
(a)    conflict with or violate any of the terms, conditions or provisions of
the certificate of incorporation or bylaws of Parent or Merger Sub;
 
(b)    conflict with or violate any Law or Order applicable to Parent or Merger
Sub or their respective Assets or Properties; or
 
(c)    except as would not have a Material Adverse Effect on the Business or
Condition of Parent, (i) conflict with or result in a violation or breach of,
(ii) constitute a default (or an event that, with or without notice or lapse of
time or both, would constitute a default) under, require Parent to obtain any
consent, approval or action of, make any filing with or give any notice to any
Person as a result of the terms of (except for (A) the filing of the Certificate
of Merger and Articles of Merger; (B) such consents approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable state or federal securities Laws; and (C) such filings as may be
required under the HSR Act, if any), (iv) result in or give to any Person any
right of termination, cancellation, acceleration or modification in or with
respect to, (v) result in or give to any person any additional rights or
entitlement to increased, additional, accelerated or guaranteed payments or
performance under, (vi) result in the creation or imposition of (or the
obligation to create or impose) any Lien upon Parent or any of its Assets or
Properties, or result in the loss of a material benefit under, any of the terms,
conditions or provisions of any Contract or License to which Parent is a party
or by which any of its Assets and Properties are bound.
 
3.6    Finders’ and Advisors’ Fees.  Except for fees payable to Credit Suisse
First Boston Corporation, there is no investment banker, broker, financial
advisor or other Person which has been retained by or is authorized to act on
behalf of Parent or any of its Subsidiaries who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.
 
3.7    Governmental Authorization.  The execution, delivery and performance by
Parent and Merger Sub of this Agreement and the Ancillary Agreements to which
Parent or Merger Sub is a party and the consummation of the transactions
contemplated by this Agreement by Parent and Merger Sub require no consent of,
or filing with, any Governmental or Regulatory Authority other than (a) the
filing of the Certificate of Merger in accordance with Delaware Law and the
Articles of Merger in accordance with Pennsylvania Law, (b) compliance with any
applicable requirements of the HSR Act, (c) compliance with any applicable
requirements of the Exchange Act, (d) compliance with any applicable
requirements of the Securities Act and state securities Laws, and (e) other
actions or filings which if not taken or made would not, individually or in the
aggregate, have a Material Adverse Effect on Parent.



32



--------------------------------------------------------------------------------

 
3.8    Disclosure.  No representation or warranty made by Parent contained in
this Agreement, and no statement contained in the Parent Disclosure Schedule or
in any certificate, list or other writing prepared by or on behalf of Parent and
furnished to Company pursuant to any provision of this Agreement omits to state
a material fact necessary in order to make the statements herein or therein, in
the light of the circumstances under which they were made, not misleading.
 
ARTICLE 4
CONDUCT PRIOR TO THE EFFECTIVE TIME
 
4.1    Conduct of Business of the Company.  During the period from the date of
this Agreement and continuing until the Effective Time, the Company and each
Subsidiary agrees (unless the Company is required to take such action pursuant
to this Agreement or Parent shall give its prior consent in writing which
consent shall not be unreasonably withheld) to carry on its business in the
ordinary course consistent with past practice and in any event substantially
consistent with the Operating Plan provided to Parent prior to the date of this
Agreement, to use all commercially reasonable efforts to preserve intact its
present business organization, keep available the services of its present
officers and Key Employees and preserve its relationships with customers,
suppliers, distributors, licensors, licensees, independent contractors and other
Persons having business dealings with it, all with the express purpose and
intent of preserving unimpaired the Company’s and each Subsidiary’s goodwill and
ongoing business at the Effective Time. Without limiting the generality of the
foregoing, during the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement or the Effective Time,
except as set forth in the Company Disclosure Schedule or as required or
expressly permitted by this Agreement, neither the Company nor any of its
Subsidiaries shall do, cause or permit any of the following, without the prior
written consent of Parent:
 
(a)    Charter Documents:  cause or permit any amendments to its Articles of
Incorporation, Bylaws, or other governing or organizational documents;
 
(b)    Dividends; Changes in Capital Stock:  declare or pay any dividend on or
make any other distribution (whether in cash, stock or property) in respect of
any of its capital stock (except as required by the Articles of Incorporation in
effect as of the date of this Agreement), or split, combine or reclassify any of
its capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock, or
repurchase, redeem or otherwise acquire, directly or indirectly, any shares of
its capital stock except from former employees, directors and consultants in
accordance with agreements providing for the repurchase of shares in connection
with any termination of service to it;
 
(c)    Stock Option Plan:   accelerate, amend or change the period of
exercisability or vesting of options or other rights granted under its stock
plans or authorize cash payments in exchange for any options or other rights
granted under any of such plan; or, except as approved by the Company’s Board of
Directors, grant any additional Company Options;
 
(d)    Contracts:  enter into any Contract or commitment, or violate, amend or
otherwise modify or waive any of the terms of any of its Contracts, other than
Contracts in the ordinary



33



--------------------------------------------------------------------------------

course of business consistent with past practice which involve total obligations
of less than $100,000 and which are not otherwise material to the business of
the Company;
 
(e)    Issuance of Securities:  issue, deliver or sell, or authorize or propose
the issuance, delivery or sale of, any shares of Company Capital Stock or shares
of capital stock of any of its Subsidiaries or securities convertible into, or
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating it to issue any such shares or other
convertible securities other than the issuance of shares of Company Common Stock
to Parent or pursuant to the conversion of outstanding shares of Company
Preferred Stock and the exercise of Company Options or Company Warrants
outstanding as of the date hereof;
 
(f)    Intellectual Property:  dispose of, license or transfer to any person or
entity any rights to any Company Intellectual Property other than non-exclusive
licenses in the ordinary course of business consistent with past practice;
 
(g)    Exclusive Rights:  enter into or amend any agreement pursuant to which
any other party is granted exclusive marketing or other exclusive rights of any
type or scope with respect to any of Company’s products or technology;
 
(h)    Dispositions:  sell, lease, license or otherwise dispose of or encumber
any of the Company’s properties or assets, except for sales of products or
services (and related nonexclusive licenses) in the ordinary course of business
consistent with past practice;
 
(i)    Indebtedness:  incur any indebtedness for borrowed money or guarantee any
such indebtedness (excluding capital leases consistent with the Company’s prior
practices, borrowings pursuant to its line of credit with Silicon Valley Bank in
effect on the date of this Agreement, loans under the Loan Agreement in effect
with [****] as of the date of this Agreement, and any capital received from
Parent) or issue or sell any debt securities or guarantee any debt securities of
others;
 
(j)    Payment of Obligations:  pay, discharge or satisfy any Liability arising
other than in the ordinary course of business, other than the payment, discharge
or satisfaction of Liabilities reflected or reserved against in the Company
Financials;
 
(k)    Capital Expenditures:  make any capital expenditures, capital additions
or capital improvements individually in excess of $25,000 or except in
accordance with the Company’s Operating Plan;
 
(l)    Insurance:  reduce the amount of any insurance coverage provided by
existing insurance policies;
 
(m)    Termination or Waiver:  terminate or waive any right of substantial
value;
 
(n)    Employee Benefit Plans; New Hires; Pay Increases:  adopt or amend, or
make any promise to adopt or amend, employee benefit, stock purchase, severance,
change in control, retention, bonus or other compensation or option plan, or any
other similar plan except as required by applicable law, or hire, or make any
promise to hire, any new director level or officer level consultant or employee,
pay, or make any promise to pay, any special bonus or special
 
 
[****] Confidential treatment requested. Confidential portions of this page have
been redacted and are subject of a request for confidential treatment pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934 and have been filed
separately with the Securities and Exchange Commission.



34



--------------------------------------------------------------------------------

remuneration (except as due under a plan or agreement existing as of the date
hereof and set forth in Section 2.12(a) of the Company Disclosure Schedule) to
any employee, consultant or director or increase, or make any promise to
increase, the salaries, wage rates or compensation of any employee or
consultant;
 
(o)    Severance Arrangements:  grant any severance or termination pay (i) to
any director, officer or consultant or (ii) to any other employee, except
payments made pursuant to standard written agreements outstanding on the date
hereof;
 
(p)    Lawsuits:  commence a lawsuit other than (i) for the routine collection
of bills, (ii) in such cases where it in good faith determines that failure to
commence suit would result in the material impairment of a valuable aspect of
its business, provided that it consults with Parent prior to the filing of such
a suit, or (iii) for a breach of this Agreement;
 
(q)    Acquisitions:  acquire or agree to acquire by merging or consolidating
with, or by purchasing a substantial portion of the assets of, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof;
 
(r)    Taxes:  make or change any material election in respect of Taxes, adopt
or change any accounting method in respect of Taxes, file any amendment to a Tax
Return that was filed prior to the date hereof or file any Tax Return after the
date hereof that has not been reviewed by Parent prior to filing, enter into any
closing agreement, settle any claim or assessment in respect of Taxes, or
consent to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes;
 
(s)    Revaluation:  revalue any of its assets, including writing down the value
of inventory or writing off notes or accounts receivable;
 
(t)    Operating Plan:  take any action or omit to take any action inconsistent
with the Operating Plan, or amend or modify the Operating Plan; or
 
(u)    Other:  take or agree in writing or otherwise to take, any of the actions
described in Section 4.1(a) through Section 4.1(t) above, or any other action
that would reasonably be expected to prevent the Company from performing, or
cause the Company not to perform, its covenants and agreements hereunder.
 
4.2    No Solicitation.  Until the earlier of the Effective Time and the date of
termination of this Agreement pursuant to the provisions of Section 7.1, or if
Parent shall violate Section 3 of the Letter Agreement, neither the Company nor
any of its Subsidiaries will take, nor will the Company permit any of the
Company’s Representatives to (directly or indirectly), take any of the following
actions with any Person other than Parent and its designees: (a) solicit,
encourage, initiate, entertain, review or encourage any proposals or offers
from, or participate in or conduct discussions with or engage in negotiations
with, any Person relating to any offer, indication of interest or proposal,
oral, written or otherwise, formal or informal (a “Competing Proposed
Transaction”), with respect to any possible Business Combination with the
Company or any of its Subsidiaries (whether such Subsidiaries are in existence
on the date hereof or are hereafter organized), (b) provide information not
customarily disclosed consistent with the Company’s past practices with respect
to the Company or any of its Subsidiaries (whether such



35



--------------------------------------------------------------------------------

Subsidiaries are in existence on the date hereof or are hereafter organized) to
any Person, other than Parent, relating to (or which the Company believes or
should reasonably know would be used for the purpose of formulating an offer,
indication of interest or proposal with respect to), or otherwise assist,
cooperate with, facilitate or encourage any effort or attempt by any such Person
with regard to, any possible Business Combination with the Company or any
Subsidiary of the Company (whether such Subsidiary is in existence on the date
hereof or is hereafter organized), (c) agree to or enter into a Contract with
any Person, other than Parent, providing for or approving a Business Combination
with the Company or any Subsidiary (whether such Subsidiary is in existence on
the date hereof or is hereafter organized), (d) make or authorize any statement,
recommendation, solicitation or endorsement in support of any possible Business
Combination with the Company or any Subsidiary (whether such Subsidiary is in
existence on the date hereof or is hereafter organized) other than by Parent, or
(e) authorize or permit any of the Company’s Representatives to take any such
action. In addition to the foregoing, if the Company receives prior to the
Effective Time or the termination of this Agreement any offer, indication of
interest or proposal (formal or informal, oral, written or otherwise) relating
to, or any inquiry or contact from any Person with respect to, a Competing
Proposed Transaction, the Company shall promptly notify Parent thereof, such
notice to include the identity of the Person or Persons making such offer,
indication of interest or proposal and the terms thereof, and will keep Parent
apprised on a current basis of the status and details of any such offer,
indication of interest or proposal and of any modifications to the terms
thereof; provided, however, that this provision shall not in any way be deemed
to limit the obligations of the Company and its Representatives set forth in the
first sentence of this Section 4.2. Each of the Company and Parent acknowledge
that this Section 4.2 was a significant inducement for Parent to enter into this
Agreement and the absence of such provision would have resulted in either (i) a
material reduction in the consideration to be paid to the stockholders of the
Company in the Merger or (ii) a failure to induce Parent to enter into this
Agreement.
 
ARTICLE 5
ADDITIONAL AGREEMENTS
 
5.1    Registration Statement.
 
(a)    Parent agrees to prepare, and Company agrees to cooperate in the
preparation of, a registration statement on Form S-4 (the “Merger Registration
Statement”) in connection with the issuance of shares of Parent Common Stock in
the Merger (including the proxy statement and prospectus and other proxy
solicitation materials of the Company constituting a part thereof (the “Company
Proxy Statement”) and all related documents). Parent shall use its reasonable
best efforts to file such Merger Registration Statement with the SEC, and, to
the extent required pursuant to Section 1.14, shall use its reasonable best
efforts to prepare and file a registration statement on Form S-3 (the “Resale
Registration Statement”) with the SEC in connection with such issuance of shares
of Parent Common Stock pursuant to Section 1.14 entitled to resale rights, no
later than March 1, 2003. Each Registration Statement and the Company Proxy
Statement shall comply as to form and substance in all material respects with
the applicable provisions of the Securities Act and the Exchange Act and the
rules and regulations thereunder. Parent shall, as promptly as practicable after
receipt thereof, provide copies of any written comments received from the SEC
with respect to the Registration Statements and the Company



36



--------------------------------------------------------------------------------

Proxy Statement to the Company, and advise the Company of any oral comments with
respect to the Registration Statements or the Company Proxy Statement, as the
case may be, received from the SEC. Parent agrees to use reasonable best
efforts, and Company agrees to cooperate, to cause the Registration Statements
to be declared effective under the Securities Act as soon as reasonably
practicable after April 30, 2003, and the Company agrees to mail the Company
Proxy Statement to its stockholders as promptly as practicable after the Merger
Registration Statement is declared effective. The Company shall furnish to
Parent all information concerning the Company, and its officers, directors and
stockholders as may be necessary in connection with the preparation and filing
of each Registration Statement and the Company Proxy Statement and any
amendments or supplements thereto.
 
(b)    Each of Parent and the Company agrees, as to itself and its Subsidiaries,
that none of the information supplied or to be supplied by it for inclusion or
incorporation by reference in (i) either Registration Statement will, at the
time such Registration Statement and each amendment or supplement thereto, if
any, becomes effective under the Securities Act, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (ii) the Company Proxy Statement and
any amendment or supplement thereto, will, at the date of mailing to
stockholders and the Company Stockholder Meeting, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company agrees
promptly to advise Parent if at any time during which the Company Proxy
Statement is required to be delivered any information contained in the Company
Proxy Statement becomes incorrect or incomplete in any material respect and to
provide Parent with the information necessary to correct such inaccuracy or
omission.
 
(c)    Parent agrees to advise the Company, promptly after Parent receives
notice thereof, of the time when either such Registration Statement has become
effective or any supplement or amendment has been filed, of the issuance of any
stop order or the suspension of the qualification of the Parent Common Stock for
offering or sale in any jurisdiction, of the initiation or threat of any
proceeding for any such purpose, or of any request by the SEC for the amendment
or supplement of either Registration Statement or for additional information.
 
5.2    Meeting of Company Stockholders.
 
(a)    The Company will take all action necessary in accordance with
Pennsylvania Law and its Articles of Incorporation and Bylaws to convene the
Company Stockholder Meeting to be held as promptly as practicable after the
Merger Registration Statement is declared effective, for the purpose of voting
upon this Agreement, the Merger and the transactions contemplated herein. The
Company will use its reasonable best efforts to solicit from its stockholders
proxies in favor of the adoption and approval of this Agreement and the approval
of the Merger and will take all other action necessary or advisable to secure
the vote or consent of its stockholders required by Pennsylvania Law and all
other applicable legal requirements to obtain such approvals.
 
(b)    (i) The Board of Directors of the Company shall recommend that the
Company’s stockholders vote in favor of and adopt and approve this Agreement,
the Merger and the



37



--------------------------------------------------------------------------------

transactions contemplated herein at the Company Stockholder Meeting; (ii) the
Proxy Statement shall include a statement to the effect that the Board of
Directors of the Company has recommended that the Company’s stockholders vote in
favor of and adopt and approve this Agreement, the Merger and the transactions
contemplated herein at the Company Stockholder Meeting; and (iii) the Board of
Directors of the Company shall not withdraw, amend or modify, or propose or
resolve to withdraw, amend or modify in a manner adverse to the Parent, its
recommendation that the Company’s stockholders vote in favor of and adopt and
approve this Agreement, the Merger and the transactions contemplated hereby.
 
5.3    Access to Information.  Between the date of this Agreement and the
earlier of the Effective Time or the termination of this Agreement, the Company
shall (a) give Parent and its officers, employees, accountants, counsel,
financing sources and other agents and representatives reasonable access to all
buildings, offices, and other facilities and to all Books and Records of the
Company and its Subsidiaries, whether located on the premises of the Company or
at another location; (b) permit Parent to make such inspections as it may
require; (c) cause its officers to furnish Parent such financial, operating,
technical and product data and other information with respect to the business
and Assets and Properties of the Company and its Subsidiaries as Parent from
time to time may request, including financial statements and schedules; (d)
allow Parent the opportunity to interview such employees and other personnel and
Affiliates of the Company and its Subsidiaries; and (e) assist and cooperate
with Parent in the development of integration plans for implementation by Parent
and the Surviving Corporation following the Effective Time; provided; however,
that no investigation pursuant to this Section 5.3 shall affect or be deemed to
modify any representation or warranty made by the Company herein. Materials
furnished to Parent pursuant to this Section 5.3 may be used by Parent for
strategic and integration planning purposes relating to accomplishing the
transactions contemplated hereby.
 
5.4    Confidentiality.  The parties acknowledge that Parent and the Company
have previously executed a non-disclosure agreement dated February 21, 2002, and
April 15, 2002 (the “Confidentiality Agreements”), and that each such
Confidentiality Agreement shall continue in full force and effect in accordance
with its terms.
 
5.5    Expenses.  Except as otherwise provided in this Agreement, and whether or
not the Merger is consummated, all fees and expenses incurred in connection with
the Merger (including, without limitation, all legal, accounting, consulting,
broker’s and finder’s fees) and all other fees and expenses of third parties
incurred by a party in connection with the negotiation and effectuation of the
terms and conditions of this Agreement and the transactions contemplated hereby,
shall be the obligation of the respective party incurring such fees and
expenses; provided, however, that Parent shall (a) pay the success fee payable
by the Company to CIBC World Markets Corp. upon Closing; (b) pay the Company’s
documented and reasonable costs and expenses (including fairness opinion fees)
incurred in connection with this Agreement and the transactions contemplated
herein within thirty (30) days of invoice therefor; (c) pay all filing fees with
respect to the HSR Act; and (d) pay all fees associated with the preparation and
filing of the Registration Statements, including reasonable attorneys’ fees for
one outside counsel to review such Registration Statements on behalf of the
Company (except Parent shall not be required to pay any brokers commissions or
selling, legal, or other expenses of a stockholder related thereto).



38



--------------------------------------------------------------------------------

 
5.6    Public Disclosure.  Unless otherwise required by Law (including federal
and state securities Laws) or, as to Parent, by the rules and regulations of the
NYSE, prior to the Effective Time, no public disclosure (whether or not in
response to any inquiry) of the existence of any subject matter of, or the terms
and conditions of, this Agreement shall be made by any party hereto or any of
their respective representatives unless approved by Parent and the Company prior
to release; provided, however, that such approval shall not be unreasonably
withheld or delayed.
 
5.7    Regulatory Applications.
 
(a)    Parent and the Company shall cooperate and use their respective
reasonable best efforts (i) to prepare all documentation, to effect all filings
(including, without limitation, filings under the HSR Act) and to obtain all
permits, consents, approvals and authorizations of all third parties and
Governmental or Regulatory Authorities necessary to consummate the transactions
contemplated by this Agreement and (ii) to cause the Merger to be consummated as
expeditiously as reasonably practicable. Each of Parent and the Company shall
have the right to review in advance, and to the extent practicable each will
consult with the other, in each case subject to applicable Laws relating to the
exchange of information, with respect to, all material written information
submitted to any third party or any Governmental or Regulatory Authority in
connection with the transactions contemplated by this Agreement. In exercising
the foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as practicable. Each party hereto agrees that it will consult with the
other party hereto with respect to the obtaining of all material permits,
consents, approvals and authorizations of all third parties and Governmental and
Regulatory Authorities necessary or advisable to consummate the transactions
contemplated by this Agreement and each party will keep the other party apprised
of the status of material matters relating to completion of the transactions
contemplated hereby.
 
(b)    Each party agrees, upon request, to furnish the other party with all
information concerning itself, its Subsidiaries, directors, officers and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with any filing, notice or application made by or on behalf of
such other party or any of its Subsidiaries to any third party or Governmental
or Regulatory Authority.
 
5.8    FIRPTA Compliance.  Within thirty (30) days prior to the Closing Date,
the Company shall deliver to Parent a properly executed statement in a form
reasonably acceptable to Parent for purposes of satisfying Parent’s obligations
under Section 1.1445-2(c)(3) of the Income Tax Regulations, a properly executed
notice to the IRS required by Section 1.897-2(h) in a form satisfactory to
Parent and either evidence satisfactory that the statement and notice have been
properly filed with the IRS or authorization for Parent so to file the statement
and notice.
 
5.9    Notification of Certain Matters.  The Company shall give prompt notice to
Parent, and Parent shall give prompt notice to the Company, of (a) the
occurrence or non-occurrence of any event, the occurrence or non-occurrence of
which is likely to cause any representation or warranty of the Company, Parent
or Merger Sub, respectively, contained in this Agreement to be untrue or
inaccurate as of the date of this Agreement and (b) any failure of the Company,
Parent or Merger Sub, as the case may be, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery



39



--------------------------------------------------------------------------------

of any notice pursuant to this Section 5.9 shall not limit or otherwise affect
any remedies available to the party receiving such notice.
 
5.10    Additional Documents and Further Assurances; Cooperation.  Subject to
the terms and conditions of this Agreement, each party hereto, at the request of
the other party hereto, shall execute and deliver such other instruments and do
and perform such other acts and things (including all action reasonably
necessary to seek and obtain any and all consents, waivers and approvals of any
Governmental or Regulatory Authority or Person required in connection with the
Merger (provided, however, that Parent shall not be obligated to consent to any
divestitures, operational or ownership limitations or activities in connection
therewith and no party shall be obligated to make a payment of money as a
condition to obtaining any such consent, waiver or approval) as may be necessary
or desirable for effecting completely the consummation of this Agreement and the
transactions contemplated hereby. Each party agrees to use commercially
reasonable efforts to cause the conditions set forth in Article 6 to be
satisfied, where the satisfaction of such conditions depends on action or
forbearance from action by such party.
 
5.11    Indemnification.
 
(a)    For a period of five (5) years after the Effective Time, Parent agrees
that it will indemnify, defend and hold harmless each present and former
director, officer, employee, agent and representative of the Company (when
acting in such capacity) determined as of the Effective Time (the “Company
Indemnified Parties”), against any costs or expenses (including reasonable
attorneys’ fees), judgments, fines, losses, claims, damages or liabilities
(collectively, “Costs”) incurred in connection with any claim, action, suit,
proceeding or investigation, whether civil, criminal, administrative or
investigative, arising out of matters existing or occurring at or prior to the
Effective Time, whether asserted or claimed prior to, at or after the Effective
Time, to the fullest extent that the Company would have been permitted under
Pennsylvania Law and its Articles of Incorporation, Bylaws and other agreements
in effect on the date hereof (including the insurance policies described in
Section 5.11(d) hereof) to indemnify such Person (and Parent shall also advance
expenses as incurred to the fullest extent permitted under applicable Law, the
Company’s Articles of Incorporation, Bylaws and such other agreements in effect
on the date hereof; provided, however, that the Person to whom expenses are
advanced provides an undertaking to repay such advances if it is ultimately
determined that such Person is not entitled to indemnification).
 
(b)    Any Company Indemnified Party wishing to claim indemnification under
paragraph (a) of this Section 5.11, upon learning of any such claim, action,
suit, proceeding or investigation, shall promptly notify Parent thereof. In the
event of any such claim, action, suit, proceeding or investigation (whether
arising before or after the Effective Time), (i) Parent or the Surviving
Corporation shall have the right to assume the defense thereof and Parent shall
not be liable to such Company Indemnified Parties for any legal expenses of
other counselor any other expenses subsequently incurred by such Company
Indemnified Parties in connection with the defense thereof, (ii) the Company
Indemnified Parties will cooperate in the defense of any such matter and (iii)
Parent shall not be liable for any settlement effected without its prior written
consent, which consent shall not be unreasonably withheld; and provided,
further, that Parent shall not have any obligation hereunder to any Company
Indemnified Party if and when a court of competent jurisdiction shall ultimately
determine, and such determination shall have become



40



--------------------------------------------------------------------------------

final, that the indemnification of such Company Indemnified Party in the manner
contemplated hereby is prohibited by applicable Law.
 
(c)    The provisions of this Section 5.11 are intended to be for the benefit
of, and shall be enforceable by, each of the Company Indemnified Parties and
their heirs and estates. Nothing in this Section 5.11 shall limit in any way any
other rights to indemnification that any current or former director or officer
of the Company may have by Contract or otherwise.
 
(d)    For a period of six (6) years after the date of this Agreement, Parent
shall cause to be maintained in effect the current policies of directors’ and
officers’ liability insurance maintained by the Company (provided that Parent
may substitute therefor policies of at least the same coverage and amounts
containing terms and conditions which are no less advantageous) with respect to
claims arising from facts or events which occurred before the date of this
Agreement; provided, however, that Parent shall not be obligated to make annual
premium payments for such insurance to the extent such premiums exceed one
hundred forty percent (140%) of the premiums paid as of the date hereof by the
Company for such insurance; provided, further, that to the extent such
directors’ and officers’ liability insurance is not maintained pursuant to this
Section 5.11(d) because the annual premium payments exceed one hundred forty
percent (140%) of the premiums paid as of the date hereof, then Parent shall be
obligated to indemnify any such director or officer for any claim that would
have been covered by such existing directors’ and officers’ liability insurance
policy had it been maintained. Parent will receive the benefit of any unearned
premiums on any insurance policies maintained by the Company in existence on the
date of this Agreement.
 
5.12    Company’s Financial Statements.  The Company will cause its management
to facilitate on a timely basis (a) the preparation of financial statements
(including pro forma financial statements if required) as required by Parent to
comply with applicable SEC regulations, (b) the review of any Company Books and
Records, including the examination of selected interim financial statements and
data, and (c) the delivery of such representations from the Company’s
independent accountants as may be reasonably requested by Parent or its
accountants.
 
5.13    Company Affiliate Agreements.  Set forth in Section 5.13 of the Company
Disclosure Schedule is a list of those persons who may be deemed to be, in the
Company’s reasonable judgment, affiliates of the Company within the meaning of
Rule 145 promulgated under the Securities Act as of the date hereof and as
updated as of the date of the Company Stockholder Meeting (“Company
Affiliates”). The Company will provide to Parent with such information and
documents as Parent reasonably requests for purposes of reviewing such list. The
Company will use its best efforts to deliver or cause to be delivered to Parent
as promptly as practicable on or following the Company Stockholder Meeting from
each Company Affiliate (as determined on the date of such Company Stockholders
Meeting) an executed affiliate agreement in substantially the form attached
hereto as Exhibit D (the “Company Affiliate Agreement”), each of which will be
in full force and effect as of the Effective Time. Parent will be entitled to
place appropriate legends on the certificates evidencing any shares of Parent
Common Stock to be received by a Company Affiliate pursuant to the terms of this
Agreement, and to issue appropriate stop transfer instructions to the transfer
agent for the Parent Common Stock, consistent with the terms of the Company
Affiliate Agreement.



41



--------------------------------------------------------------------------------

 
5.14    Takeover Statutes.  If any Takeover Statute is or may become applicable
to the transactions contemplated hereby, the Board of Directors of the Company
will grant such approvals and take such actions as are necessary so that the
transactions contemplated by this Agreement and the Ancillary Agreements may be
consummated as promptly as practicable on the terms contemplated hereby and
otherwise act to eliminate the effects of any Takeover Statute on any of the
transactions contemplated hereby.
 
5.15    [INTENTIONALLY OMITTED]
 
5.16    NYSE Listing Application.  Prior to the Effective Time, Parent shall, to
the extent required by the rules of the NYSE, file with the NYSE a listing
application or other notice as may be required with respect to the shares of
Parent Common Stock to be issued to the holders of Company Capital Stock in the
Merger, and shall use commercially reasonable efforts to obtain, prior to the
Effective Time, approval (if required) for the listing of such Parent Common
Stock, subject to official notice of issuance.
 
5.17    Certain Tax Matters.  It is the intention of Parent and Company that the
transactions contemplated hereby shall constitute a reorganization within the
meaning of Section 368(a) of the Code such that the exchange of Company Capital
Stock for Parent Common Stock is a tax-free exchange, but only to the extent
that the stockholders of the Company receive shares of Parent Common Stock.
Parent shall endeavor to obtain an opinion of Troutman Sanders LLP, counsel to
Parent, dated the Closing Date, to the effect that, on the basis of facts,
representations and assumptions set forth in such opinion, the receipt of shares
of Parent Common Stock by the Company stockholders in the Merger does not result
in the recognition of gain or loss to such stockholder for United States federal
income tax purposes; provided however, that the delivery of such opinion shall
only be a condition to closing for purposes of Article 6 to the extent the
Merger Consideration paid to by Parent shall be calculated pursuant to either of
Section 1.6(a)(iii) or Section 1.6(b)(iii). In rendering its opinion, Troutman
Sanders LLP may require and rely upon customary representations contained in
letters from the Company, Parent, Merger Sub and stockholders of the Company.
Each of Parent and the Company will timely satisfy, or cause to be timely
satisfied, all applicable tax reporting and filing requirements contained in the
Code and Income Tax Regulations with respect to the Merger. If Parent is unable
to obtain the opinion described in this Section 5.17, and provided that the Key
Employees exercise all vested Company Options prior to or on the date hereof,
then the Closing may be delayed so as to be no earlier than one (1) year and one
(1) day from the date of this Agreement.
 
5.18    Operating Plan.  The Operating Plan of the Company, which among other
things, sets forth the restructuring of the Company’s operations, shall remain
in full force and effect through the Effective Time. The parties agree that such
Operating Plan shall not be modified or amended without the consent of both
Parent and the Company. Parent further agrees to assume all costs associated
with such restructuring, including payment of severance, cancellation of
Contracts (if necessary), and other expenses that may be incurred and directly
related to the restructuring. Such costs shall not be considered part of
Parent’s capital contribution to the Company. To the extent that any further
restructuring occurs, the parties shall mutually agree on the allocation of
costs therefor.



42



--------------------------------------------------------------------------------

 
5.19    Board of Directors of Company.  The Company agrees that from the date of
this Agreement through the Effective Time, it will take all necessary action
(including, without limitation, the calling of a meeting of the stockholders of
the Company and amending its Articles of Incorporation or Bylaws) to ensure that
the Board of Directors of the Company shall consist of five (5) members. Parent
shall have the right to appoint three (3) nominees and the Company Designee
shall have the right to appoint two (2) nominees.
 
5.20    Benefit Arrangements.  Prior to the Effective Time, the Company will not
alter any requirements for coverage (as described in Section 410(b) of the Code
and regulations thereunder) under any Benefit Plan. Prior to the Effective Time,
Parent and Company shall enter into the Human Resources Agreement in
substantially the form as attached hereto as Exhibit E (the “Human Resources
Agreement”).
 
5.21    Fiscal Year.  Prior to the Effective Time, the Company shall change its
fiscal year from June 30 to May 31.
 
5.22    Parent Acquisition Proposal.  If Parent enters into a Business
Combination prior to the Effective Time in which Parent is not the surviving
company, then the surviving company of such Business Combination shall be
obligated to pay the Merger Consideration to the stockholders of the Company as
follows: (a) the Parent Closing Price shall be the closing sales price of shares
of Parent Common Stock as reported by The Wall Street Journal on the full
trading day immediately preceding the date such Business Combination is publicly
announced, (b) each Company Milestone that is capable of definitive measurement
on the date that is the earlier of the date such Business Combination is
consummated and the Closing Date shall be determined on such date and in
accordance with Schedule 1.6, and (c) each Company Milestone that is not capable
of definitive measurement on the date that is the earlier of the date such
Business Combination is consummated and the Closing Date shall determined to be
fulfilled (provided such Company Milestone shall not have been conditioned upon
the fulfillment of a Company Milestone that was not fulfilled either pursuant to
Section 5.22(b) or otherwise).
 
ARTICLE 6
CONDITIONS TO THE MERGER
 
6.1    Conditions to Obligations of Each Party to Effect the Merger.  The
respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction at or prior to the Closing of the following
conditions:
 
(a)    Governmental and Regulatory Approvals.  Approvals from any Governmental
or Regulatory Authority necessary for consummation of the transactions
contemplated hereby shall have been timely obtained, except for any such
approvals the failure of which to obtain would not have a Material Adverse
Effect on the Business or Condition of Parent or the Company; and any waiting
period applicable to the consummation of the Merger under the HSR Act, if any
shall have expired or been terminated.
 
(b)    No Injunctions or Regulatory Restraints; Illegality.  No temporary
restraining order, preliminary or permanent injunction or other Order issued by
any court of competent



43



--------------------------------------------------------------------------------

jurisdiction or Governmental or Regulatory Authority or other legal or
regulatory restraint or prohibition preventing the consummation of the Merger
shall be in effect; nor shall there be any action taken, or any Law or Order
enacted, entered, enforced or deemed applicable to the Merger or the other
transactions contemplated by the terms of this Agreement that would prohibit the
consummation of the Merger or which would permit consummation of the Merger only
if certain divestitures were made or if Parent were to agree to limitations on
its business activities or operations.
 
(c)    Effectiveness of Registration Statements.  The Merger Registration
Statement (and to the extent applicable, the Resale Registration Statement)
shall have become effective under the Securities Act and no stop order
suspending the effectiveness of the Merger Registration Statement (or the Resale
Registration Statement, as applicable) shall have been issued and be in effect
and no proceedings for that purpose shall have been initiated or threatened by
the SEC and not concluded or withdrawn.
 
6.2    Additional Conditions to Obligations of the Company.  The obligations of
the Company to consummate the Merger and the other transactions contemplated by
this Agreement shall be subject to the satisfaction at or prior to the Closing
of each of the following conditions, any of which may be waived, in writing,
exclusively by the Company:
 
(a)    Representations and Warranties.  The representations and warranties of
Parent and Merger Sub contained in this Agreement shall be accurate in all
material respects as of the date of this Agreement and as of the Closing Date
(without giving effect to any materiality qualification or similar
qualifications contained in such representations and warranties).
 
(b)    Performance.  Parent and Merger Sub shall have performed and complied
with, in all material respects, each agreement, covenant and obligation required
by this Agreement to be so performed or complied with by Parent and Merger Sub
at or before the Closing, and the Company shall have received a certificate,
dated the Effective Date, signed on behalf of Parent by the Chief Executive
Officer and the Chief Financial Officer of Parent to such effect.
 
(c)    Legal Opinion.  The Company shall have received an opinion of Troutman
Sanders, LLP, counsel to Parent and Merger Sub, dated as of the Closing Date, in
substantially the form of Exhibit F.
 
(d)    NYSE Listing.  If required by applicable NYSE rules, the shares of Parent
Common Stock to be issued in connection with the Merger shall have been
authorized for listing on the NYSE upon official notice of issuance.
 
6.3    Additional Conditions to the Obligations of Parent and Merger Sub.  The
obligations of Parent and Merger Sub to consummate the Merger and the other
transactions contemplated by this Agreement shall be subject to the satisfaction
at or prior to the Closing of each of the following conditions, any of which may
be waived, in writing, exclusively by Parent:
 
(a)    Representations and Warranties.  The representations and warranties of
the Company contained in this Agreement shall be accurate in all material
respects as of the date of this Agreement (without giving effect to any
materiality qualification or similar qualifications contained in such
representations and warranties).



44



--------------------------------------------------------------------------------

 
(b)    Performance.  The Company shall have performed and complied with, in all
material respects, each agreement, covenant and obligation required by this
Agreement to be so performed or complied with by the Company on or before the
Closing Date, and Parent and Merger Sub shall have received a certificate, dated
the Effective Date, signed on behalf of the Company by the Chief Executive
Officer and the Chief Financial Officer of the Company to such effect.
 
(c)    Third Party Consents.  Parent shall have been furnished with evidence
satisfactory to it that the Company has obtained the consents, approvals and
waivers listed (or required to be listed) in Section 2.4 of the Company
Disclosure Schedule (except for such consents, approvals and waivers the absence
of which, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect on the Business or Condition of the Company), and that all such
consents, approvals and waivers are in full force and effect.
 
(d)    Legal Opinion.  Parent shall have received an opinion of Morgan, Lewis &
Bockius LLP, counsel to the Company, dated as of the Closing Date, in
substantially the form of Exhibit G.
 
(e)    Stockholder Approval.  This Agreement, the Merger and the transactions
contemplated hereby shall have been duly approved by the requisite vote as and
to the extent required under Pennsylvania Law by the stockholders of the
Company.
 
(f)    Revenues of the Company.  The Company shall have recognized revenues,
computed in accordance with GAAP and on a basis consistent with the Company’s
past practices, for the twelve-month period ending April 30, 2003, of not less
than 90% of the revenue recognized by the Company for the twelve-month period
ended April 30, 2002, but excluding for comparison purposes from the
twelve-month period ended April 30, 2002, those revenues set forth on Section
6.3(f) of the Company Disclosure Schedule.
 
(g)    T-Rex One.  No event, occurrence or change shall have occurred,
individually or in the aggregate, that materially and adversely affects Parent’s
right to use T-Rex One in the manner contemplated by Parent and the Company in
the Operating Plan.
 
ARTICLE 7
TERMINATION, BREACHES AND AMENDMENT
 
7.1    Termination.  Except as provided in Section 7.2, this Agreement may be
terminated and the Merger abandoned at any time prior to the Effective Time:
 
(a)    by mutual agreement of the Company, Parent and Merger Sub;
 
(b)    by Parent, Merger Sub or the Company if: (i) the Effective Time has not
occurred before 5:00 p.m. (Eastern Time) on December 31, 2003 (provided,
however, that the right to terminate this Agreement under this Section 7.1(b)(i)
shall not be available to any party whose willful failure to fulfill any
obligation hereunder has been the cause of, or resulted in, the failure of the
Effective Time to occur on or before such date); (ii) there shall be a final
nonappealable order of a federal or state court in effect preventing
consummation of the Merger; or (iii) there



45



--------------------------------------------------------------------------------

shall be any statute, rule, regulation or order enacted, promulgated or issued
or deemed applicable to the Merger by any Governmental or Regulatory Authority
that would make consummation of the Merger illegal;
 
(c)    by Parent if it and Merger Sub are not in material breach of their
respective representations, warranties, covenants and agreements under this
Agreement and the right to use T-Rex One in the manner contemplated by Parent
and the Company in the Operating Plan have been materially and adversely
affected such that the condition set forth in Section 6.3(g) would not be
satisfied as of the Closing Date.
 
(d)    by the Company if it is not in material breach of its representations and
warranties under this Agreement and there has been (i) any breach by Parent or
Merger Sub of any of their representations or warranties as of the date of this
Agreement and as of the Closing Date which, individually or in the aggregate,
has a Material Adverse Effect on the Business or Condition of Parent, or (ii)
any breach by Parent or Merger Sub of any covenant or agreement set forth in
this Agreement and as a result of such breach the condition set forth in Section
6.2(b) would not be satisfied as of the Closing Date; provided, however, that
the parties agree that the Company may, in addition to other remedies available
in law or in equity, seek specific performance requiring Parent and Merger Sub
to consummate the Merger and the other transactions contemplated hereby and
neither Parent nor Merger Sub may interpose as a defense to such action that the
Company has an adequate remedy at law; provided, further, that if the Merger and
the other transactions contemplated hereby are not consummated as a result of
such material breaches by Parent and Merger Sub, then Parent agrees to allow
deferral of payments due and owing to Parent from Company for a period of six
(6) months beginning on the date the Agreement is terminated pursuant to this
Section 7.1(d) and agrees to provide a reasonable amount of working capital to
the Company in the form of a loan to enable the Company to continue its
operations as previously conducted for a reasonable period of time so as to be
able to pursue other outside capital or a sale of the Company; provided,
further, that such period of time shall not exceed six (6) months after the date
this Agreement is terminated by the Company pursuant to this Section 7.1(d), and
the amount of working capital loaned to the Company shall not exceed $8,500,000.
 
(e)    by Parent and Merger Sub, upon a Company Triggering Event or if the
Merger shall not have been approved by the requisite votes or consents, as
applicable, of the Company’s stockholders in accordance with Pennsylvania Law at
any meeting (or any adjournment thereof) convened for the purpose of taking a
vote with respect to the Merger or, in any solicitation of stockholder written
consents with respect to the Merger, within twenty (20) days after the record
date established for determining the stockholders of the Company entitled to
consent (or such shorter period as may be permitted by law; provided, however,
that Parent shall have voted all its voting shares of Company Capital Stock (and
convert, as required, any Company Common Stock), so as to approve the Merger
Agreement, the Merger and the transactions contemplated hereby and thereby.
 
7.2    Effect of Termination.  In the event of a valid termination of this
Agreement as provided in Section 7.1, this Agreement and the Ancillary
Agreements shall forthwith become void and there shall be no liability or
obligation on the part of Parent, Merger Sub or the Company, or their respective
officers, directors or stockholders or Affiliates; provided, further, that each
party shall remain liable for any breaches of this Agreement prior to its
termination;



46



--------------------------------------------------------------------------------

and provided, further, that, the provisions of Sections 5.4, 5.5 and 7.2,
Article 8 (exclusive of Section 8.4) and the applicable definitions set forth in
Article 9 shall remain in full force and effect and survive any termination of
this Agreement.
 
7.3    Amendment.  Except as is otherwise required by applicable Law after the
stockholders of the Company approve the Merger and this Agreement, prior to the
Effective Time this Agreement may be amended by the parties hereto at any time
by execution of an instrument in writing signed on behalf of each of the parties
hereto; provided, however, that no amendment shall be effective that (i)
decreases the Merger Consideration, (ii) delays the Closing beyond thirty (30)
days following the later of May 31, 2003, and the date all conditions set forth
in Article 6 are satisfied, or (iii) otherwise materially and adversely affects
the rights of the Company stockholders (other than Parent).
 
7.4    Extension; Waiver.  At any time prior to the Effective Time, Parent,
Merger Sub and the Company may, to the extent legally allowed, (a) extend the
time for the performance of any of the obligations of the other party hereto,
(b) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto, and (c)
waive compliance with any of the agreements, covenants or conditions for the
benefit of such party contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.
 
ARTICLE 8
MISCELLANEOUS PROVISIONS
 
8.1    Nonsurvival of Representations, Warranties and Covenants.  All
representations, warranties and covenants in this Agreement and in any
certificate delivered pursuant hereto shall not survive beyond the Effective
Time. Notwithstanding the foregoing, this Section 8.1 shall not limit any
covenant or agreement of the parties hereto which by its terms contemplates
performance after the Effective Time.
 
8.2    Notices.  All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission against
facsimile confirmation or mailed by internationally recognized overnight courier
prepaid, to the parties at the following addresses or facsimile numbers:
 
If to Parent or
 
NDCHealth Corporation
Merger Sub
 
National Data Plaza
   
Atlanta, GA 30329
   
Telephone No.:(404) 728-2000
   
Facsimile No.: (404) 728-2947
   
Attn: Chief Executive Officer



47



--------------------------------------------------------------------------------

 

     
With a copy (which shall not
 
Troutman Sanders LLP
constitute notice) to:
 
600 Peachtree Street, N.E., Suite 5200
   
Atlanta, GA 30308
   
Telephone No.: (404) 885-3000
   
Facsimile No.: (404) 962-6616
   
Attn: Stephen E. Lewis, Esq.
If to the Company:
 
TechRx Incorporated
   
530 Lindberg Drive
   
Coraopolis, PA 15100
   
Telephone No.: (412) 474-1000
   
Facsimile No.: (412) 474-1074
   
Attn: Pritam Advani
With a copy (which shall not
 
Morgan, Lewis & Bockius LLP
constitute notice) to:
 
One Oxford Centre, 32nd Floor
   
Pittsburgh, PA 15219
   
Telephone No.: (412) 560-3300
   
Facsimile No.: (412) 560-3399
   
Attn: Eric D. Kline, Esq.

 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8.2, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8.2, be deemed given upon facsimile confirmation,
and (c) if delivered by overnight courier to the address as provided in this
Section 8.2, be deemed given on the earlier of the first Business Day following
the date sent by such overnight courier or upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this Section
8.2). Any party from time to time may change its address, facsimile number or
other information for the purpose of notices to that party by giving notice
specifying such change to the other party hereto.
 
8.3    Entire Agreement.  This Agreement and the Exhibits and Schedules hereto,
including the Company Disclosure Schedule and the Parent Disclosure Schedule,
constitute the entire Agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof,
except for the Confidentiality Agreements, which shall continue in full force
and effect and shall survive any termination of this Agreement or the Closing in
accordance with their terms.
 
8.4    Further Assurances; Post-Closing Cooperation.  At any time or from time
to time after the Closing, the parties shall execute and deliver to the other
party such other documents and instruments, provide such materials and
information and take such other actions as the other party may reasonably
request to consummate the transactions contemplated by this Agreement and
otherwise to cause the other party to fulfill its obligations under this
Agreement and the transactions contemplated hereby. Each party agrees to use
commercially reasonable efforts to cause the conditions to its obligations to
consummate the Merger to be satisfied.



48



--------------------------------------------------------------------------------

 
8.5    Waiver.  Any term or condition of this Agreement may be waived at any
time by the party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in anyone or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.
 
8.6    Remedies.  All remedies, either under this Agreement or by Law or
otherwise afforded, will be cumulative and not alternative.
 
8.7    Third Party Beneficiaries.  The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights, and this Agreement does not confer any
such rights, upon any other Person other than any Person entitled to indemnity
under Section 5.11.
 
8.8    No Assignment; Binding Effect.  Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any party without the prior
written consent of the other party and any attempt to do so will be void;
provided, however, that Merger Sub shall have the right to assign its rights,
interests and obligations to an acquisition subsidiary of Parent that is a
single member limited liability company prior the Effective Time and, to the
extent any such assignment occurs, the representations and warranties of Merger
Sub set forth in Article 3 hereof shall be appropriately adjusted to apply to
such limited liability company for purposes of Section 6.2(a). Subject to the
preceding sentence, this Agreement is binding upon, inures to the benefit of and
is enforceable by the parties hereto and their respective successors and
assigns.
 
8.9    Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
 
8.10    Governing Law.  This Agreement, the Ancillary Agreements and any other
closing documents shall be governed by and construed in accordance with the
domestic laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
 
8.11    Arbitration.  All claims arising out of the interpretation, application
or enforcement of this Agreement, including but not limited to the breach
hereof, shall be settled by final and binding arbitration in Pittsburgh,
Pennsylvania in accordance with the then current rules of the American
Arbitration Association by a panel of three (3) arbitrators appointed by the



49



--------------------------------------------------------------------------------

American Arbitration Association, and judgment on the arbitration award may be
rendered by any court of competent jurisdiction. The prevailing party in the
arbitration proceeding shall be awarded reasonable attorneys’ fees, expert
witness costs and expenses, and all other costs and expenses incurred in
connection with such proceeding, unless the arbitrators shall for good cause
determine otherwise.
 
8.12    Construction.
 
(a)    The parties hereto agree that this Agreement is the product of
negotiation between sophisticated parties and individuals, all of whom were
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of each provision hereof. Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party hereto but rather shall be given a fair and
reasonable construction without regard to the rule of contra proferentem. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(b)    Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender and the neuter, (ii) words using the singular
or plural number also include the plural or singular number, respectively, (iii)
the terms “hereof,” “herein,” “hereby” and derivative or similar words refer to
this entire Agreement as a whole and not to any particular Article, Section or
other subdivision, (iv) the terms “Article” or “Section” or other subdivision
refer to the specified Article, Section or other subdivision of the body of this
Agreement, (v) the phrases “ordinary course of business” and “ordinary course of
business consistent with past practice” refer to the business and practice of
the Company, (vi) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” and (vii) when a
reference is made in this Agreement to Exhibits, such reference shall be to an
Exhibit to this Agreement unless otherwise indicated. All accounting terms used
herein and not expressly defined herein shall have the meanings given to them
under GAAP. When used herein, the terms “party” or “parties” refer to Parent
and/or Merger Sub, on the one hand, and the Company, on the other, and the terms
“third party” or “third parties” refers to Persons other than Parent, Merger Sub
or the Company.
 
(c)    When used herein, the phrase “to the knowledge of’ any Person, “to the
best knowledge of’ any Person, “known to” any Person or any similar phrase,
means (i) with respect to any Person who is an individual, the actual knowledge
of such Person, (ii) with respect to any other person, the actual knowledge of
the directors and officers of such Person and other individuals that have a
similar position or have similar powers and duties as the officers and directors
of such Person, and (iii) in the case of each of (i) and (ii), the knowledge of
facts that such individuals should have after due inquiry. For this purpose,
“due inquiry” with respect to any matter means inquiry of and consultations with
(A) the directors and officers of such Person and other individuals that have a
similar position or have similar powers and duties as such officers and
directors, (B) other employees of and the advisors to such Person, including
legal counsel and outside auditors, who have principal responsibility for the
matter in question or are otherwise likely to have information relevant to the
matter, and (C) the stockholders owning more than twenty percent (20%) of the
equity interests, by vote or value, of such Person.



50



--------------------------------------------------------------------------------

 
8.13    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
ARTICLE 9
DEFINITIONS
 
9.1    Definitions.  As used in this Agreement, the following defined terms
shall have the meanings indicated below:
 
“Actions or Proceedings” means any action, suit, complaint, petition,
investigation, proceeding, arbitration, litigation or Governmental or Regulatory
Authority investigation, audit or other proceeding, whether civil or criminal,
in law or in equity, or before any arbitrator or Governmental or Regulatory
Authority.
 
“Affiliate” means, as applied to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with, that Person,
(b) any other Person that owns or controls (i) ten percent (10%) or more of any
class of equity securities of that Person or any of its Affiliates or (ii) ten
percent (10%) or more of any class of equity securities (including any equity
securities issuable upon the exercise of any option or convertible security) of
that Person or any of its Affiliates, or (c) as to a corporation, each director
and officer thereof, and as to a partnership, each general partner thereof, and
as to a limited liability company, each managing member or similarly authorized
person thereof (including officers), and as to any other entity, each Person
exercising similar authority to those of a director or officer of a corporation.
For the purposes of this definition, “control” (including with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”) as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through ownership of voting securities or by Contract or
otherwise.
 
“Agreement” means this Agreement and Plan of Merger, including (unless the
context otherwise requires) the Exhibits and the Disclosure Schedules and the
certificates and instruments delivered in connection herewith, or incorporated
by reference, as the same may be amended or supplemented from time to time in
accordance with the terms hereof.
 
“Ancillary Agreements” has the meaning ascribed to it in Section 2.2.
 
“Approval” means any approval, authorization, consent, permit, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from or made with, or any notice, statement or other communication required to
be filed with or delivered to, any Governmental or Regulatory Authority or any
other Person.
 
“Articles of Incorporation” means the Articles of Incorporation of the Company,
including all Certificates of Designations included therewith.
 
“Articles of Merger” means the Articles of Merger to be executed by the Company
and Merger Sub and filed with the Secretary of State of the Commonwealth of
Pennsylvania relating to the Merger as contemplated by Section 1.1.



51



--------------------------------------------------------------------------------

 
“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned, licensed or leased by such Person, including cash, cash
equivalents, Investment Assets, accounts and notes receivable, chattel paper,
documents, instruments, general intangibles, real estate, equipment, inventory,
goods and Intellectual Property.
 
“Benefit Plans” has the meaning ascribed to it in Section 2.12(a).
 
“Books and Records” means all files, documents, instruments, papers, books and
records relating to the Business or Condition of a Person, including financial
statements, internal reports, Tax Returns and related work papers and letters
from accountants, budgets, pricing guidelines, ledgers, journals, deeds, title
policies, minute books, stock certificates and books, stock transfer ledgers,
Contracts, Licenses, customer lists, computer files and programs (including data
processing files and records), retrieval programs, operating data and plans and
environmental studies and plans, in each case which are material to the
operations or finances of the Company.
 
“Business Combination” means, with respect to any Person, (a) any merger,
consolidation, share exchange reorganization or other business combination
transaction to which such Person is a party (other than a transaction involving
such Person where the sole purpose of the transaction is to change the Person’s
state of incorporation), (b) any sale, dividend, split or other disposition of
any capital stock or other equity interests of such Person (except for issuances
of common stock upon conversion of preferred stock outstanding on the date
hereof or upon the exercise of options or warrants outstanding on the date
hereof or issued in accordance with the covenants of this Agreement), (c) any
tender offer (including a self tender), exchange offer, recapitalization,
restructuring, liquidation, dissolution or similar or extraordinary transaction,
any sale, dividend or other disposition of all or a material or significant
portion of the Assets and Properties of such Person (including by way of
exclusive license or joint venture formation, but excluding non-exclusive
licenses in connection with the sale or license of such Person’s products or
Intellectual Property in the ordinary course of business consistent with past
practice) or (e) the entering into of any agreement or understanding, the
granting of any rights or options, with respect to any of the foregoing.
 
“Business or Condition of Parent” means the financial condition, properties,
assets, liabilities, business, operations, or results of operations of Parent
and its Subsidiaries, considered in the aggregate.
 
“Business or Condition of the Company” means the financial condition,
properties, assets, liabilities, business, operations, or results of operations
of the Company and its Subsidiaries, considered in the aggregate.
 
“Business Day” means a day other than Saturday, Sunday or any day on which banks
in New York, New York are authorized or obligated to close.
 
“Bylaws” means the Bylaws of the Company.



52



--------------------------------------------------------------------------------

 
“Cash Payment” means the Common Cash Payment and the Preferred Cash Payment.
 
“Certificate of Merger” means the Certificate of Merger to be executed by the
Surviving Corporation and filed with the Secretary of State of the State of
Delaware relating to the Merger as contemplated by Section 1.1.
 
“Certificates” has the meaning ascribed to it in Section 1.10(b).
 
“Closing” has the meaning ascribed to it in Section 1.2.
 
“Closing Date” has the meaning ascribed to it in Section 1.2.
 
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.
 
“Common Cash Payment” means the cash paid to the stockholders of the Company
pursuant to Section 1.6(a).
 
“Common Stock Payment” means the Parent Common Stock issued to the stockholders
of the Company pursuant to Section 1.6(a).
 
“Company” has the meaning ascribed to it in the forepart of this Agreement.
 
“Company Affiliates” has the meaning ascribed to it in Section 5.13.
 
“Company Affiliate Agreement” has the meaning ascribed to it in Section 5.13.
 
“Company Capital Stock” means the Company Common Stock and the Company Preferred
Stock.
 
“Company Closing Price” has the meaning ascribed to it in Schedule 1.6.
 
“Company Common Stock” has the meaning ascribed to it in Section 1.6(a).
 
“Company Designee” has the meaning ascribed to it in Schedule 1.6.
 
“Company Disclosure Schedule” means the schedules delivered to Parent by or on
behalf of the Company, containing all lists, descriptions, exceptions and other
information and materials as are required to be included therein in connection
with the representations and warranties made by the Company in Article 2.
 
“Company Financials” means the (a) audited consolidated balance sheets of the
Company as of each of the fiscal years ended June 30, 1999, June 30, 2000, and
June 30, 2001, respectively, and the related consolidated statements of
operations, stockholders’ equity and cash flows for each of the fiscal years
then ended; and (b) Interim Financial Statements.
 
“Company Indemnified Party” has the meaning ascribed to it in Section 5.11.



53



--------------------------------------------------------------------------------

 
“Company Intellectual Property” shall mean any Intellectual Property that (a) is
owned by the Company or any of its Subsidiaries, (b) is licensed to the Company
or any of its Subsidiaries or (c) was developed or created by or for the Company
or any of its Subsidiaries.
 
“Company Milestones” has the meaning ascribed to it in Schedule 1.6.
 
“Company Option(s)” means any Option to purchase Company Capital Stock or the
capital stock of any of the Company’s Subsidiaries, excluding the Company
Preferred Stock and the Company Warrants.
 
“Company Permits” has the meaning ascribed to it in Section 2.11(b).
 
“Company Preferred Stock” has the meaning ascribed to it in Section 2.3(a).
 
“Company Proxy Statement” has the meaning ascribed to it in Section 5.1(a).
 
“Company Registered Intellectual Property” means all Registered Intellectual
Property owned by, filed in the name of, assigned to or applied for by, the
Company or any of its Subsidiaries.
 
“Company Series A Preferred Stock” has the meaning ascribed to it in Section
2.3(a).
 
“Company Series B Preferred Stock” has the meaning ascribed to it in Section
2.3(a).
 
“Company Series C Preferred Stock” has the meaning ascribed to it in Section
2.3(a).
 
“Company Stock Equivalents” means the Company Common Stock, Company Preferred
Stock, Company Options, Company Warrants and any Company Equity Equivalents.
 
“Company Stock Plan” means the Company 1999 Stock Option Plan, as amended.
 
“Company Stockholder Meeting” means the meeting of the stockholders of the
Company to consider and vote upon this Agreement and the Merger (including the
transactions contemplated hereby).
 
“Company Triggering Event” shall mean the occurrence of any of the following:
(a) the Board of Directors of the Company or any committee thereof shall for any
reason have withdrawn or shall have amended or modified in a manner adverse to
Parent such Board’s recommendation in favor of, the adoption and approval of the
Agreement and the approval of the Merger; (b) the Company shall have failed to
include in the Company Proxy Statement the recommendation of the Board of
Directors of the Company in favor of the adoption and approval of this Agreement
and the approval of the Merger; or (c) the Board of Directors of the Company or
any committee thereof shall have approved or recommended any Competing Proposed
Transaction.
 
“Company Warrants” means any and all warrants to purchase Company Capital Stock,
including the warrants listed in Section 2.3 of the Company Disclosure Schedule.



54



--------------------------------------------------------------------------------

 
“Competing Proposed Transaction” has the meaning ascribed to it in Section 4.2.
 
“Confidentiality Agreements” has the meaning ascribed to it in Section 5.4
 
“Contract” means any legally binding agreement, lease, evidence of Indebtedness,
mortgage, indenture, security agreement or other Contract or business
arrangement (whether written or oral).
 
“Costs” has the meaning ascribed to it in Section 5.11.
 
“Damages” means any actually incurred loss, damage, injury, provable decline in
value, claim or demand of ascertainable value, settlement, judgment, award,
fine, penalty, Tax, fee (including any reasonable legal fee, expert fee,
accounting fee or advisory fee), charge, cost (including any cost of
investigation) or expense of any nature.
 
“Delaware Law” means the Delaware General Corporation Law and all amendments and
additions thereto.
 
“Disclosure Schedules” means the Company Disclosure Schedule and the Parent
Disclosure Schedule.
 
“Dissenting Shares” has the meaning ascribed to it in Section 1.9(a).
 
“Effective Date Price” means the closing sales price of shares of Parent Common
Stock as reported by The Wall Street Journal on the second trading day
immediately preceding the date the Company Proxy Statement is mailed to the
holders of Company Capital Stock in connection with the Company Stockholder
Meeting.
 
“Effective Time” has the meaning ascribed to it in Section 1.2.
 
“Environment” means air, surface water, ground water, or land, including land
surface or subsurface, and any receptors such as persons, wildlife, fish, biota
or other natural resources.
 
“Environmental Law” means any federal, state, local or foreign environmental,
health and safety or other Law relating to of Hazardous Materials, including the
Comprehensive, Environmental Response Compensation and Liability Act, the Clean
Air Act, the Federal Water Pollution Control Act, the Solid Waste Disposal Act,
the Federal Insecticide, Fungicide and Rodenticide Act, and the California Safe
Drinking Water and Toxic Enforcement Act.
 
“Environmental Permit” means any permit, license, approval, consent or
authorization required under or in connection with any Environmental Law and
includes any and all orders, consent orders or binding agreements issued by or
entered into with a Governmental or Regulatory Authority.
 
“EPCRS” has the meaning ascribed to it in Section 2.12(n).
 
“Equity Equivalents” means securities (including Options to purchase any shares
of Company Capital Stock or stock of any Subsidiary) which, by their terms, are
or may be



55



--------------------------------------------------------------------------------

exercisable, convertible or exchangeable for or into common stock, preferred
stock or other securities at the election of the holder thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means, with respect to a Person, any other Person that is
required to be aggregated with such Person under Code Section 414(b), (c), (m)
and/or (o) at any time prior to the Closing Date.
 
“ERISA Plan” has the meaning ascribed to it in Section 2.12(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.
 
“Exchange Agent” means an institution selected by Parent and reasonably
satisfactory to the Company to act as the exchange agent in the Merger.
 
“Exchange Ratio” has the meaning ascribed to it in Section 1.6(a).
 
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.
 
“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, bureau, board, commission, department, official or other
instrumentality of the United States, any foreign county or any domestic or
foreign state, county, city or other political subdivision, and shall include
any stock exchange, quotation service and the NASD.
 
“Hazardous Material” means (a) any chemical, material, substance or waste
including, containing or constituting petroleum or petroleum products, solvents
(including chlorinated solvents), nuclear or radioactive materials, asbestos in
any form that is or could become friable, radon, lead-based paint, urea
formaldehyde foam insulation or polychlorinated biphenyls, (b) any chemicals,
materials, substances or wastes which are now defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words or similar import under any Environmental Law, or
(c) any other chemical, material, substance, pollutant or waste which is
regulated by any Governmental or Regulatory Authority or which could constitute
a nuisance.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Human Resources Agreement” has the meaning ascribed to it in Section 5.20.
 
“Income Tax Regulations” means regulations, promulgated under the Code.
 
“Indebtedness” of any Person means all obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, debentures or similar
instruments, (c) for the deferred



56



--------------------------------------------------------------------------------

purchase price of goods or services (other than trade payables or accruals
incurred in the ordinary course of business), (d) under capital leases or (e) in
the nature of guarantees of the obligations described in clauses (a) through (d)
above of any other Person.
 
“Intellectual Property” means all trademarks and trademark rights, trade names
and trade name rights, service marks and service mark rights, service names and
service name rights, patents and patent rights, utility models and utility model
rights, copyrights, mask work rights, brand names, trade dress, product designs,
product packaging, business and product names, logos, slogans, rights of
publicity, trade secrets, inventions (whether patentable or not), invention
disclosures, improvements, processes, formulae, industrial models, processes,
designs, specifications, technology, methodologies, computer software (including
all source code and object code), firmware, development tools, flow charts,
annotations, all Web addresses, sites and domain names, all data bases and data
collections and all rights therein, any other confidential and proprietary right
or information, whether or not subject to statutory registration, and all
related technical information, manufacturing, engineering and technical
drawings, know-how and all pending applications for and registrations of
patents, utility models, trademarks, service marks and copyrights, and the right
to sue for past infringement, if any, in connection with any of the foregoing,
and all documents, disks, records, files and other media on which any of the
foregoing is stored.
 
“Interim Financial Statements” means the unaudited consolidated balance sheet of
the Company as of August 31, 2001, November 30, 2001, and February 28, 2002, and
the related unaudited consolidated statement of operations and statement of cash
flows for the nine (9) month period ended on such date.
 
“Investment Assets” means all debentures, notes and other evidences of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnerships, mortgage loans and other
investment or portfolio assets owned of record or beneficially by the Company or
any of its Subsidiaries.
 
“IRS” means the United States Internal Revenue Service or any successor entity.
 
“Key Employees” has the meaning ascribed to it in the Recitals to this
Agreement.
 
“Law” or “Laws” means any law, statute, order, decree, consent decree, judgment,
rule, regulation, ordinance or other pronouncement having the effect of law
whether in the United States, any foreign country, or any domestic or foreign
state, county, city or other political subdivision or of any Governmental or
Regulatory Authority.
 
“Leased Real Property(ies)” has the meaning ascribed to it in Section 2.13(a).
 
“Letter Agreement” means the Letter Agreement between Parent and the Company,
dated the date hereof.



57



--------------------------------------------------------------------------------

 
“Liabilities” means all Indebtedness, obligations and other liabilities of a
Person, whether absolute, accrued, asserted or unasserted, contingent (or based
upon any contingency), known or unknown, fixed or otherwise, or whether due or
to become due.
 
“License” means any Contract that grants a Person the right to use or otherwise
enjoy the benefits of any Intellectual Property (including any covenants not to
sue with respect to any Intellectual Property).
 
“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
easement, license, covenant, condition, restriction, adverse claim, levy,
charge, option, equity, adverse claim or restriction or other encumbrance of any
kind, or any conditional sale Contract, title retention Contract or other
Contract to give any of the foregoing, except for any restrictions on transfer
generally arising under any applicable federal or state securities Law.
 
“Material Adverse Effect” shall mean, with respect to any Person, any event,
change or effect that is or is reasonably likely to be materially adverse to the
financial condition, properties, assets, liabilities, business, operations,
results of operations of such Person and its subsidiaries, taken as a whole, or
to prevent or materially delay consummation of the Merger or otherwise prevent
such entity and its subsidiaries from performing their obligations under this
Agreement; provided, however, that the following shall not be taken into account
in determining whether there has been or could or would be a “Material Adverse
Effect” on or with respect to a Person: (i) any occurrences relating to the
economy of the United States in general or the economies in which such Person
operates or the industries in which such Person operates in general and not
specifically relating to such Person; (ii) any litigation brought or threatened
against a Person or any officer or member of the Board of Directors of such
Person in respect of this Agreement or the Merger (including any stockholder
class action litigation arising from allegations or a breach of fiduciary duty
relating to this Agreement); or (iii) changes in trading prices for such
Person’s securities.
 
“Material Contracts” has the meaning ascribed to it in Section 2.16(a).
 
“Merger” has the meaning ascribed to it in the Recitals to this Agreement.
 
“Merger Consideration” shall mean the Cash Payment plus the Stock Payment.
 
“Merger Registration Statement” has the meaning ascribed to it in Section
5.1(a).
 
“Merger Sub” has the meaning ascribed to it in the forepart of this Agreement.
 
“NYSE” means the New York Stock Exchange, Inc.
 
“Offset Amount” means the maximum amount of Damages that reduces the Company
Closing Price calculated pursuant to Section 1.6(g)(i) to be equal to the amount
set forth in the first sentence of the first clause of Schedule 1.6.
 
“Operating Plan” means the written budget and operating plan of the Company, a
copy of which is attached hereto as Schedule 9.1.



58



--------------------------------------------------------------------------------

 
“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other Contract that gives the right to
(a) purchase or otherwise receive or be issued any shares of capital stock or
other equity interests of such Person or any security of any kind convertible
into or exchangeable or exercisable for any shares of capital stock or other
equity interests of such Person or (b) receive any benefits or rights similar to
any rights enjoyed by or accruing to the holder of shares of capital stock or
other equity interests of such Person, including any rights to participate in
the equity, income or election of directors or officers of such Person.
 
“Option Agreements” shall mean (i) that certain Option Agreement, dated March
10, 2002, between Parent and Alan J. Hayes, and (ii) that certain Option
Agreement, dated March 21, 2002, among Parent, Jimmie J. Barnes and the other
parties named therein.
 
“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).
 
“Parent” has the meaning ascribed to it in the forepart of this Agreement.
 
“Parent Closing Price” means the average closing sales price of shares of Parent
Common Stock as reported by The Wall Street Journal, for the twenty (20)
consecutive full trading days on which such shares are actually traded on the
NYSE ending at the close of trading on the second trading day immediately
preceding the Closing Date; provided, however, that if such average closing
sales price is more than 110% of the Effective Date Price, then the Parent
Closing Price shall be deemed to be 110% of the Effective Date Price; provided,
further, that if such average closing sales price is less than 90% of the
Effective Date Price, then the Parent Closing Price shall be deemed to be 90% of
the Effective Date Price.
 
“Parent Common Stock” means the shares of common stock, $.125 par value per
share, of Parent.
 
“Parent Disclosure Schedule” has the meaning ascribed to it in the forepart of
Article 3.
 
“Parent SEC Documents” has the meaning ascribed to it in Section 3.4(a).
 
“Parent Warrants” means a warrant exercisable to acquire Parent Common Stock.
 
“Pennsylvania Law” means the Pennsylvania Business Corporation Law and all
amendments and additions thereto.
 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or Governmental or Regulatory
Authority.
 
“Preferred Cash Payment” means the cash paid to the stockholders of the Company
pursuant to Section 1.6(b).
 
“Preferred Stock Payment” means the Parent Common Stock issued to the
stockholders of the Company pursuant to Section 1.6(b).



59



--------------------------------------------------------------------------------

 
“PTO” means the United States Patent and Trademark Office.
 
“Qualified Plan” has the meaning ascribed to it in Section 2.12(g).
 
“Registered Intellectual Property” shall mean all United States, international
and foreign: (a) patents and patent applications (including provisional
applications); (b) registered trademarks and service marks, applications to
register trademarks and service marks, intent-to-use applications, other
registrations or applications to trademarks or service marks; (c) registered
copyrights and applications for copyright registration; (d) any mask work
registrations and applications to register mask works; and (e) any other
Intellectual Property that is the subject of an application, certificate,
filing, registration or other document issued by, filed with, or recorded by,
any state, government or other public legal authority to protect or perfect
Company’s rights in such Intellectual Property other than filings to perfect
liens or other security interests in such Intellectual Property.
 
“Registration Statements” means the Resale Registration Statement and the Merger
Registration Statement.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of a Hazardous
Material into the Environment.
 
“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, stockholders, attorneys, investment advisors, agents and
representatives and Affiliates.
 
“Resale Registration Statement” has the meaning ascribed to it in Section
5.1(a).
 
“Restrictive Covenant Agreement” has the meaning ascribed to in the Recitals.
 
“SEC” means the Securities and Exchange Commission or any successor entity “SEC
Documents” means, with respect to any Person, each report, schedule, form,
statement or other document filed or required to be filed with the SEC by such
Person pursuant to section 13(a) of the Exchange Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.
 
“Site” means any of the real properties currently or previously owned, leased,
occupied, used or operated by the Company, any predecessors of the Company, or
any entities previously owned by the Company, including all soil, subsoil,
surface waters and groundwater.
 
“Stock Payment” means the Common Stock Payment and the Preferred Stock Payment.
 
“Subsidiary” means all those corporations, associations, or other business
entities of which the entity in question either (i) owns or control 50% or more
of the outstanding equity securities either directly or indirectly, (ii) in the
case of partnerships, serves as a general partner,



60



--------------------------------------------------------------------------------

(iii) in the case of a limited liability company, serves as a managing member,
or (iv) otherwise has the ability to elect a majority of the director, trustee
or managing members thereof.
 
“Surviving Corporation” means the surviving corporation in the Merger as
provided in Section 1.1.
 
“Takeover Statute” means a “fair price,” “moratorium,” “control share
acquisition” or other similar anti-takeover statute or regulation enacted under
state or federal Laws in the United States, including Section 203 of the
Delaware Law and Section 2555 of the Pennsylvania Law.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), Medicare, unemployment, disability, real property,
personal property, sales, use, service, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.
 
“Tax Returns” means any return, report, information return, schedule,
certificate, statement or other document (including any related or supporting
information) filed or required to be filed with, or, where none is required to
be filed with a Taxing Authority, the statement or other document issued by, a
Taxing Authority in connection with any Tax.
 
“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.
 
“Voting and Lock-Up Agreement” has the meaning ascribed to it in the Recitals to
this Agreement.
 
[SIGNATURE PAGE FOLLOWS]



61



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be signed by their duly authorized representatives, all as of the
date first written above.
 
NDCHEALTH CORPORATION
By:
 
/s/    RANDOLPH L.M. HUTTO         

--------------------------------------------------------------------------------

   
Name: Randolph L.M. Hutto
Title: Executive Vice President and
Chief Financial Officer

 
NDC ACQUISITION CORP.
By:
 
/s/    RANDOLPH L.M. HUTTO         

--------------------------------------------------------------------------------

   
Name: Randolph L.M. Hutto
Title: Executive Vice President,
Chief Financial Officer and Treasurer

 
 
TECHRX INCORPORATED
By:
 
/s/    JOSEPH J. PORFELI         

--------------------------------------------------------------------------------

   
Name: Joseph J. Porfeli
Title: Chairman and Chief Executive Officer



62



--------------------------------------------------------------------------------

 
SCHEDULE 1.6
 
COMPANY CLOSING PRICE
 
“Company Closing Price” shall mean an amount equal to $4.00, but adjusted as
follows:
 

 
(1)
 
increased by $0.25 if the Company’s Revenues arising from sales of its Legacy
Systems during the Relevant Period are equal to or greater than 95% of the
amounts therefor reflected on the Plan;

 

 
(2)
 
increased by $0.50 if the Company and [****] execute a license agreement (with
materially the same or better terms for the Company as contained in the [****]
Term Sheet) for T-Rex One (the “[****] License Agreement”) at or before the
Closing;

 

 
(3)
 
increased by $0.50 if the Company and [****] execute a license agreement (with
materially the same or better terms for the Company as contained in the [****]
Term Sheet) for T-Rex One (the “[****] License Agreement”) at or before the
Closing;

 

 
(4)
 
increased by $0.50 if the Company and the Third Chain execute a license
agreement (with materially the same or better terms for the company as contained
in the [****] Term Sheet or the [****] Term Sheet) for T-Rex One (the “Third
Chain License Agreement”) at or before the Closing;

 

 
(5)
 
decreased by $0.05 per $1,000,000 (or portion thereof) of penalties assessed
against the Company pursuant to the [****] License Agreement, up to a maximum
amount of $0.50;

 

 
(6)
 
increased by $0.50 if Milestone 2 has been achieved and written acceptance of
T-Rex One by [****] occurs pursuant to the terms of the [****] License Agreement
on or before April 1, 2003 (provided such acceptance may be limited to the test
sites and converted stores, if any, at which [****] is then using T-Rex One);

 

 
(7)
 
decreased by $0.50 if Milestone 2 has been achieved and written acceptance of
T-Rex One by [****] does not occur pursuant to the terms of the [****] License
Agreement on or before May 31, 2003, as a result of the Company’s failure to
comply with its obligations under the [****] License Agreement;

 

 
(8)
 
increased by $0.50 if Milestone 3 has been achieved and written acceptance of
T-Rex One by [****] occurs pursuant to the terms of the [****] License Agreement
on or before April 1, 2003 (provided such acceptance may be limited to the test
sites and converted stores, if any, at which [****] is then using T-Rex One);

 
[****] Confidential treatment requested. Confidential portions of this page have
been redacted and are subject of a request for confidential treatment pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934 and have been filed
separately with the Securities and Exchange Commission.



63



--------------------------------------------------------------------------------

 

 
(9)
 
decreased by $0.50 if Milestone 3 has been achieved and written acceptance of
T-Rex One by [****] does not occur pursuant to the terms of the [****] License
Agreement on or before May 31, 2003, as a result of the Company’s failure to
comply with its obligations under the [****] License Agreement;

 

 
(10)
 
increased by $0.50 if Milestone 4 has been achieved and written acceptance of
T-Rex One by the Third Chain occurs pursuant to the terms of the Third Chain
License Agreement on or before April 1, 2003 (provided such acceptance may be
limited to the test sites and converted stores, if any, at which the Third Chain
is then using T-Rex One);

 

 
(11)
 
decreased by $0.50 if Milestone 4 is achieved and written acceptance of T-Rex
One by the Third Chain does not occur pursuant to the terms of the Third Chain
License Agreement on or before May 31, 2003, as a result of the Company’s
failure to comply with its obligations under the Third Chain License Agreement;

 

 
(12)
 
increased by $0.25 if the Company’s Operating Margin for the Relevant Period is
equal to or better than the amounts therefor reflected on the Plan;

 

 
(13)
 
increased by $0.50 if the Company has Converted at least 1,000 Independent
Pharmacies to T-Rex One on or before April 30, 2003;

 

 
(14)
 
increased by $0.25 if either (i) Parent makes an offer to purchase any capital
stock of the Company pursuant to Section 1.14 of the Agreement, or (ii) Parent
purchases the Company’s Series B Preferred Stock and the Company Closing Price
is equal to or greater than $5.75; and

 

 
(15)
 
increased by $0.75 if Parent purchases at least 4,500,000 Company Stock
Equivalents in the Company pursuant to Section 1.14 of the Agreement.

 
Notwithstanding the foregoing:
 

 
(a)
 
The Company Milestone reductions pursuant to this Schedule 1.6 cannot exceed the
Company Milestone increases.

 

 
(b)
 
The Company Closing Price may be further reduced in accordance with the
provisions of Section 1.6 of the Agreement.

 

 
(c)
 
In the event the Company enters into a license agreement for T-Rex One with more
than one (1) Third Chain, the provisions contained in Company Milestones (4),
(10) and (11) above shall only be applicable to one such license agreement of
Company’s choice.

 

 
(d)
 
In the event Parent takes any action or fails to take an action which, in light
of the totality of the circumstances (which shall include, without limitation,
actions taken by Parent which shall facilitate the achievement of a Company
Milestone),

 
[****] Confidential treatment requested. Confidential portions of this page have
been redacted and are subject of a request for confidential treatment pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934 and have been filed
separately with the Securities and Exchange Commission.



64



--------------------------------------------------------------------------------

 
materially contributes to the Company’s inability to achieve any Company
Milestone, then such Company Milestone shall be deemed to have been satisfied by
the Company. Without limiting the generality of the foregoing:

 

 
·
 
beyond the restructuring contemplated by the Agreement, if Parent further
reduces Company staff in a manner which materially contributes to the failure to
achieve a Company Milestone, such Company Milestone shall be considered to be
met;

 

 
·
 
if Parent alters the terms of the [****] License Agreement or [****] License
Agreement from the Term Sheet for such respective License Agreement as in place
prior to the date of this Agreement which materially contributes to the failure
to achieve a Company Milestone, such Company Milestone shall be considered to be
met;

 

 
·
 
if Parent assumes effective control over T-Rex One operations, including
development or implementations, and/or revises terms under existing license
agreements with [****], [****] or Third Chain in a manner which reasonably
results in a change to, or delay in, implementation schedules for such
respective party, and which materially contributes to the failure to achieve a
Company Milestone, such Company Milestone shall be considered to be met or
penalty waived, as the case may be;

 

 
·
 
if Parent assumes effective control over the finance functions for Company and
causes changes which materially contributes to the failure to meet a Company
Milestone or Company Milestones, or materially contributes to the Company’s
inability to meet the minimum revenue closing condition set forth in Section
6.3(f) of the Agreement, such Company Milestone or closing condition shall be
considered to be met;

 
In all events, Parent shall provide reasonable assistance to reach each Company
Milestone consistent with the provisions of this Agreement and the Operating
Plan, it being the intention of the parties that realization of Company
Milestones is in the long-term interests of both parties (excluding Parent’s
ability, in its sole discretion, to make offers pursuant to Company Milestones
14 and 15). To enforce the aforementioned Company Milestones, the procedure set
forth in Section (d) below shall be operative.
 

 
(e)
 
The satisfaction of any of the Company Milestones set forth in items (1)—(15)
shall be deemed to have occurred when agreed to by an independent party or
committee identified by the Company (the “Company Designee”) and Parent in
accordance herewith. Upon notification by management of the Company that a
Company Milestone has been achieved or prevented, the Company Designee shall
notify Parent in writing specifying the Company Milestone achieved or prevented
and providing reasonable evidence thereof (which shall include, without
limitation, a fully executed license agreement with respect to a Company
Milestone that requires execution of a license agreement; a certification by the

 
[****] Confidential treatment requested. Confidential portions of this page have
been redacted and are subject of a request for confidential treatment pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934 and have been filed
separately with the Securities and Exchange Commission.



65



--------------------------------------------------------------------------------

 
Company and a representative of the applicable third party or third parties with
respect to satisfaction of an implementation Company Milestone; and
certification by a financial officer of the Company and verified by the
appropriate Parent counterpart with respect to a financial Company Milestone).
Parent shall respond to the Company Designee in writing as soon as reasonably
practicable following receipt of notice from the Company Designee, but in any
event within thirty (30) days, as to whether Parent is satisfied with such
evidence. If Parent is not reasonably satisfied with such evidence, then the
Company Designee and Parent shall promptly meet in person or telephonically to
ascertain the reason for the disagreement and any additional evidence required
to satisfy Parent that the applicable Company Milestone has been achieved.

 

 
(f)
 
The Company Designee and its outside advisors (accounting and legal) shall have
access to such information as is reasonably necessary to enforce the Company’s
rights under the Agreement, and Parent shall cooperate with the Company Designee
in connection therewith. The written determination of the Company Designee and
Parent with respect to any disagreement with respect to the matters set forth
herein shall be final; provided, however, that if the Company Designee and
Parent cannot come to a final agreement with respect to any matter, such matter
shall be subject to binding arbitration in accordance with Section 8.11 of the
Agreement.

 
For purposes of this Schedule 1.6, the following terms shall have the following
respective meanings:
 

 
(i)
 
“[****]” shall mean [****] (or any Subsidiary or Affiliate of [****] to which
the [****] License Agreement may be assigned; provided, however, that the [****]
License Agreement shall be for pharmacy operations in at least 500 of its
stores).

 

 
(ii)
 
“[****] Term Sheet” shall mean the term sheet between [****] and the Company for
a license of T-Rex One, a copy of which is attached hereto as Appendix 1.

 

 
(iii)
 
“Converted” shall mean pharmacy systems migrated from a Legacy System or a new
customer for T-Rex One.

 

 
(iv)
 
“[****]” shall mean [****] (or any Subsidiary or Affiliate of [****] to which
the [****] License Agreement may be assigned; provided, however, that the [****]
License Agreement shall be for pharmacy operations in at least 500 of its
stores).

 

 
(v)
 
“[****] Term Sheet” shall mean the term sheet between [****] and the Company for
a license of T-Rex One, a copy of which is attached hereto as Appendix 2.

 

 
(vi)
 
“Independent Pharmacy” shall mean pharmacy, or a chain of pharmacies, with ten
stores or less under common ownership.

 
[****] Confidential treatment requested. Confidential portions of this page have
been redacted and are subject of a request for confidential treatment pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934 and have been filed
separately with the Securities and Exchange Commission.



66



--------------------------------------------------------------------------------

 

 
(vii)
 
“Legacy Systems” shall mean any Company system other than T-Rex One.

 

 
(viii)
 
“Operating Margin” shall mean operating margin as a percentage of revenue
(excluding non-recurring restructuring costs).

 

 
(ix)
 
“Plan” shall mean the Operating Plan as defined in the Agreement.

 

 
(x)
 
“Relevant Period” shall mean the three (3) month period beginning February 1,
2003, and ending April 30, 2003.

 

 
(xi)
 
“Revenues” shall mean revenues recognized less returns, refunds, rebates and
allowances.

 

 
(xii)
 
“Third Chain” shall mean any retail chain with pharmacy operations in at least
500 of its stores.



67



--------------------------------------------------------------------------------

 
The following is a list of omitted schedules and exhibits. The Registrant agrees
to furnish supplementally a copy of any omitted schedule or exhibit to the
Commission upon request.
 
Exhibit A—Key Employees
Exhibit B—Form of Voting and Lock-Up Agreement
Exhibit C—Form of Restrictive Covenant Agreement
Exhibit D—Form of Company Affiliate Agreement
Exhibit E—Human Resources Agreement
Exhibit F—Legal Opinion of Counsel to Parent and Merger Sub
Exhibit G—Legal Opinion of Counsel to the Company
Company Disclosure Schedule
Parent Disclosure Schedule
Schedule 9.1—Operating Plan